Supreme Court of Florida
                                 ____________

                                 No. SC14-1054
                                 ____________

                             THE FLORIDA BAR,
                                Complainant,

                                       vs.

                             ROBERT D. ADAMS,
                                Respondent.

                                 ____________

                                 No. SC14-1056
                                 ____________

                             THE FLORIDA BAR,
                                Complainant,

                                       vs.

                        ADAM ROBERT FILTHAUT,
                              Respondent.

                               [August 25, 2016]

PER CURIAM.

      We have for review a referee’s report recommending that Robert D. Adams

and Adam Robert Filthaut be found guilty of professional misconduct and

permanently disbarred. We have jurisdiction. See art. V, § 15, Fla. Const. As
more fully explained below, we approve the referee’s factual findings,

recommendations as to guilt, and recommendations as to discipline in their

entirety. 1

                                        FACTS

       The Respondents in these two cases, Adam Robert Filthaut and Robert D.

Adams, were members of a law firm, Adams & Diaco, P.A., in Tampa, Florida.

Stephen Christopher Diaco was also a member of this firm and also took part in the

events that are the subject of these proceedings. As a result of disciplinary action

against Diaco and the withdrawal of his petition seeking review of the referee’s

report, which jointly addressed Adams, Filthaut, and Diaco, Diaco has been

permanently disbarred. See Fla. Bar v. Diaco, No. SC14-1052 (Fla. Jan 28, 2016).

       The misconduct giving rise to the disciplinary actions against these three

attorneys is among the most shocking, unethical, and unprofessional as has ever

been brought before this Court. A brief summary of the facts, as found by the

referee in his report, is as follows, and the full referee’s report is attached to this

opinion.2 In January 2014, Adams & Diaco, P.A. was defending a radio network




      1. The referee’s report addressed both Adams and Filthaut, as well as a third
respondent, Stephen Diaco. Diaco’s case has been disposed of separately, and we
have consolidated these remaining two cases.

       2. The referee’s very detailed and thorough report is incorporated herein as
a part of this Court’s opinion. We commend the referee, the Honorable William

                                           -2-
and one of its disc jockeys, “Bubba the Love Sponge” Clem, in a civil suit.

Opposing counsel included attorney Phillip Campbell, who represented another

disc jockey named Todd Schnitt. Schnitt brought the action against Clem. The

lawsuit was hotly contested for over five years and received substantial media

coverage in the Tampa area. On the evening of January 23, 2013, while the trial

was in recess for the night, Campbell and his cocounsel, Johnathan Ellis, walked to

a nearby restaurant, Malio’s Steakhouse, for dinner and a drink. Unbeknownst to

Campbell, a paralegal who worked for Respondents happened to be at Malio’s with

a friend. Campbell did not know the paralegal, Melissa Personius, but she

recognized Campbell as she was leaving the bar.

      Personius contacted Adams after she left Malio’s to inform him she had seen

Campbell at the bar. Adams then notified Diaco and called Personius back. After

this call from Adams, Personius returned to Malio’s. Filthaut called his friend

Sergeant Raymond Fernandez of the Tampa Police Department, informing him that

Campbell was at Malio’s drinking and might drive while intoxicated. Filthaut did

not inform Fernandez that Campbell was opposing counsel in the Schnitt versus

Clem litigation.




Douglas Baird, for his dedication and careful consideration of these three difficult
attorney disciplinary cases.


                                        -3-
      Upon returning to Malio’s, Personius and her friend took a seat next to

Campbell at the bar. Personius told Campbell, Ellis, and another attorney present

that she was a paralegal but lied about where she was employed. Personius openly

and obviously flirted with Campbell, encouraged him to drink, and bought him

drinks. All the while, without Campbell’s knowledge, communications continued

among Respondents, Personius, and Fernandez. Personius kept Respondents

informed about what was transpiring with Campbell inside Malio’s. Fernandez

assigned another officer to stake out Malio’s to see if Campbell would drive while

intoxicated.

      By 9:30 or 9:45 p.m., Personius’ friend and the other attorneys with

Campbell had left Malio’s. Personius also had learned during the evening that

Campbell had walked to Malio’s and intended to walk home—he lived a few

blocks away. Witnesses who observed Personius that evening testified that she

appeared to be intoxicated. Campbell observed the same, and he offered to call her

a cab. She told him her car was in valet parking. He offered to see if it could be

kept overnight. She told him that she needed to get to her car. He took her valet

ticket, had the car brought up, and confirmed with the valet that it could be left

overnight. She then refused to leave her car and insisted that it needed to be

moved to a secure public parking lot where she could have access to it. He tried to

convince her to leave the car, but she insisted that it had to be moved. Out of


                                         -4-
frustration, he agreed to move the car to a lot near his apartment building and call

her a cab from there.

        Shortly after leaving Malio’s driving Personius’ car, Campbell was pulled

over by Fernandez and subsequently arrested for DUI and taken to jail.

Additionally, Campbell inadvertently left his trial bag in Personius’ car. Personius

and her car were later driven to her home by an associate attorney in Respondents’

firm.

        The next day, Stephen Diaco made several statements to the media about the

DUI of his opposing counsel Campbell, how the arrest caused the trial to be

continued, and how Campbell’s behavior was a mockery of the judicial system and

an embarrassment to Diaco as an attorney. Additionally, the Respondents were in

possession of Campbell’s trial bag for several hours and made no attempt to inform

him or return the bag until after Personius’ identity was discovered and Campbell’s

cocounsel, Ellis, demanded return of the bag.

        The referee’s report recommended permanent disbarment for Diaco, Adams,

and Filthaut. The report sets forth the extensive communications among the three

Respondents, Personius, and Fernandez on the night at issue. The referee found

that Respondents engaged in numerous acts of misconduct, including a previous

attempt to have Campbell arrested for DUI by Filthaut and his friend Sergeant

Fernandez.


                                        -5-
      Respondents Adams and Filthaut seek review of the referee’s report and

recommendations. Neither Adams nor Filthaut challenges the referee’s factual

findings. Filthaut challenges the referee’s denial of a motion to disqualify, the

denial of a motion for summary judgment, the referee’s alleged reliance on facts

not in evidence, and the referee’s recommendation that he be found guilty of

violating Rule Regulating the Florida Bar 3-4.3. Filthaut also challenges the

referee’s recommendation of permanent disbarment, arguing for the lesser sanction

of a rehabilitative suspension up to disbarment. Adams challenges only the

recommendation of permanent disbarment and advocates instead for disbarment.

As discussed below, we approve the referee’s recommendations in full.

                                    ANALYSIS

      First, we reject without further discussion Filthaut’s claim that the referee

improperly failed to disqualify himself, as the grounds alleged were legally

insufficient. Regarding his claim that the referee improperly relied upon facts not

in evidence, we also reject this claim as meritless.

      As to Filthaut’s claim that a partial summary judgment should have been

granted in his favor on various rule violations, this is also without merit. The

complaint and evidence produced at the final hearing clearly showed that Filthaut

actively participated with Adams and Diaco in a scheme to improperly cause the

arrest of opposing counsel during the midst of an ongoing high-profile civil trial.


                                         -6-
The arrest was designed to and had the effect of disrupting the proceedings,

including a postponement of the witness testimony and the necessity of juror

interviews regarding the publicity surrounding the arrest. Thus, this claim is

without merit.

      Tied to Filthaut’s argument pertaining to the denial of summary judgment is

his argument that he should not have been found guilty of violating rule 3-4.3.

Rule 3-4.3 provides, in pertinent part, that the “commission by a lawyer of any act

that is unlawful or contrary to honesty and justice . . . may constitute a cause for

discipline.” Filthaut appears to argue that the referee’s recommendation that he be

found guilty of violating this rule should be disapproved because there was no

direct evidence that he destroyed or consented to the destruction of the cell phone

that he used during the events at issue in this case. This argument is meritless, and

ignores the referee’s detailed findings that Filthaut violated rule 3-4.3 by actively

conspiring with Diaco, Adams, Personius, and Fernandez to improperly effect

Campbell’s DUI arrest. In addition, the referee found that Filthaut specifically

refused to respond to questions confirming that he had erased, secreted, or

otherwise destroyed cell phone communications that would constitute direct

evidence of the nature of his communications that night. The referee “indulged all

the adverse inferences that may permissibly be imposed as a result.” Filthaut does

not dispute that the referee appropriately indulged such adverse inferences, and he


                                         -7-
provides insufficient support for his argument that such cannot serve as a basis for

the referee’s findings that he too erased or destroyed the cell phone

communications that would have further implicated him in the scheme to have

Campbell arrested. Accordingly, we approve the referee’s recommendation that

Filthaut be found guilty of violating rule 3-4.3.

      As for Adams’ and Filthaut’s challenges to the referee’s recommendation

that they be permanently disbarred, the standard of review for a referee’s

recommendation as to discipline is as follows:

      In reviewing a referee’s recommended discipline, this Court’s scope
      of review is broader than that afforded to the referee’s findings of fact
      because, ultimately, it is the Court’s responsibility to order the
      appropriate sanction. See Fla. Bar v. Anderson, 538 So. 2d 852, 854
      (Fla. 1989); see also art. V, §15, Fla. Const. However, generally
      speaking, this Court will not second-guess the referee’s recommended
      discipline as long as it has a reasonable basis in existing caselaw and
      the [Florida] Standards for Imposing Lawyer Sanctions. See Fla. Bar
      v. Temmer, 753 So. 2d 555, 558 (Fla. 1999).
Fla. Bar v. Ratiner, 46 So. 3d 35, 39 (Fla. 2010).

      Neither Filthaut nor Adams seriously contests the referee’s recommendation

that they be disbarred, and their co-respondent, Stephen Diaco, has already agreed

to and been permanently disbarred. Filthaut and Adams simply contend that their

misconduct is not so severe as to warrant permanent disbarment. The most

persuasive argument in Respondents’ favor is that in imposing permanent

disbarment, this Court has usually addressed patterns of continuing egregious and



                                         -8-
unrepentant misconduct demonstrating that the respondent attorney is not

amenable to rehabilitation and is beyond redemption. For example, in Florida Bar

v. Norkin, 183 So. 3d 1018, 1023 (Fla. 2015), the Court permanently disbarred an

attorney who had been previously suspended from the practice of law for two years

for relentless unprofessional behavior towards judges and opposing counsel and

who had been ordered to appear before the Court for a public reprimand.3

Following his suspension, Norkin failed to fully comply with the suspension order,

continued to engage in the practice of law, sent unprofessional and threatening

e-mails to Bar counsel, and during the public reprimand administered by the Court

“intentionally smirked and stared down each Justice one by one.” Id. The Court

addressed Norkin’s discipline as follows:

      Moreover, given Norkin’s continuation of his egregious behavior
      following his suspension and during the administration of the public
      reprimand, we conclude that he will not change his pattern of
      misconduct. Indeed, his filings in the instant case continue to
      demonstrate his disregard for this Court, his unrepentant attitude, and
      his intent to continue his defiant and contemptuous conduct that is
      demeaning to this Court, the Court’s processes, and the profession of
      attorneys as a whole. Such misconduct cannot and will not be

      3. In the previous disciplinary case, the Court found that despite repeated
warnings from judges, Norkin continually engaged in rude, antagonistic, and
extremely unprofessional behavior, including making false accusations against a
senior judge, disrupting multiple court proceedings by yelling at judges and
exhibiting disrespectful conduct, and relentless, unethical, and denigrating
behavior toward opposing counsel. Fla. Bar v. Norkin, 132 So. 3d 77, 89-92 (Fla.
2013). Norkin also had previously been publicly reprimanded and required to
attend ethics school for similar misbehavior. Id. at 91.


                                        -9-
      tolerated as it sullies the dignity of judicial proceedings and debases
      the constitutional republic we serve. We conclude that Norkin is not
      amenable to rehabilitation, and as argued by the Bar, is deserving of
      permanent disbarment.

Id. Similarly, in Florida Bar v. Behm, 41 So. 3d 136 (Fla. 2010), the Court

permanently disbarred an attorney who was guilty of trust account violations and

knowing failure to file or pay federal income taxes for the entire time he was

admitted to practice law. The attorney had previously been publicly reprimanded

as a result of misconduct in connection with a probate matter and had been

previously suspended for ninety-one days for misconduct in a guardianship matter

“that raised serious issues concerning his fitness to practice law.” Id. at 151. In

addition, at oral argument before this Court he declared his intention “to persist in

refusing to file income tax returns ‘[u]nless the law changes or unless someone can

show [him] a law that makes [him] clearly liable for income tax, for federal income

tax.’ ” Id. The Court concluded that the “only appropriate sanction under these

circumstances—cumulative misconduct and a persistent course of unrepentant

misconduct—is permanent disbarment from the practice of law.” Id.

      Here, as to both Adams and Filthaut, the referee found as mitigating factors

the absence of a prior disciplinary record and good character and reputation. Both

have enjoyed relatively lengthy unblemished careers—Adams had been a member

of the Florida Bar for approximately 17 years and Filthaut had been a member

approximately 13 years at the time the misconduct occurred. And, both were able

                                        - 10 -
to present multiple character witnesses on their behalf. On the other hand, in

recommending permanent disbarment, the referee made factual findings linking

Adams to a prior incident of unethical behavior involving paralegals for his firm

surreptitiously photographing the office of a chiropractor who was a plaintiff in a

case in which Adams was counsel for the defendant, and Filthaut had orchestrated

(and Adams knew about) a prior attempt to have Campbell arrested.

      On balance, we conclude that if the misconduct involved in this case is not

comparable to that committed in the cases above, this is in part because the

misconduct in this case is unique and essentially unprecedented, at least as

documented in this Court’s prior case law. The Respondents’ actions constituted a

deliberate and malicious effort to place a heavy finger on the scales of justice for

the sole benefit of themselves and their client. The personal and professional harm

inflicted upon Campbell (a fellow attorney) and his clients’ case, upon Sergeant

Fernandez (a personal friend of Filthaut and officer of the law), and upon the legal

system, the legal profession, and the public’s confidence in both, was simply

collateral damage from the Respondents’ point of view. The Respondents’

willingness to inflict and indifference to causing such harm is, in the words of the

referee, quite “stunning.” The referee did not find remorse as a mitigating factor

for either Respondent, and neither of them challenges this.




                                        - 11 -
      Given all of these circumstances, we conclude that the referee’s

recommendation of permanent disbarment is warranted and appropriately serves

the three-pronged purpose of attorney discipline: (1) it is fair to society; (2) it is

fair to the Respondents; and (3) it is severe enough to deter other attorneys from

similar misconduct. See Fla. Bar v. Lawless, 640 So. 2d 1098, 1100 (Fla. 1994).

We can only hope that our unanimous decision to approve the referee’s

recommendation to permanently disbar these attorneys, a sanction not contested by

and already imposed upon the third attorney involved, Stephen Diaco, will serve to

warn other attorneys of the high standards of professional conduct we demand of

all attorneys. And we hope in some small way, it will send a message to the public

that this Court will not tolerate such outrageous misconduct on the part of attorneys

admitted to practice law in Florida.

                                   CONCLUSION

      Accordingly, Robert D. Adams and Adam Robert Filthaut are hereby

permanently disbarred from the practice of law in the State of Florida. Because the

Respondents are currently suspended, the permanent disbarment is effective

immediately. Respondents shall fully comply with Rule Regulating the Florida

Bar 3-5.1(g).

      Judgment is entered for The Florida Bar, 651 East Jefferson Street,

Tallahassee, Florida 32399-2300, for recovery of costs from Robert D. Adams in


                                          - 12 -
the amount of $14,558.66, and from Adam Robert Filthaut in the amount of

$14,178.28, for which sum let execution issue.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS DISBARMENT.

Original Proceeding – The Florida Bar

John F. Harkness, Jr., Executive Director, Tallahassee, Florida; Jodi Anderson
Thompson and Katrina S. Brown, Bar Counsel, Tampa, Florida; and Adria E.
Quintela, Staff Counsel, Sunrise, Florida,

      for Complainant The Florida Bar

William Frederic Jung of Jung & Sisco, P.A., Tampa, Florida,

      for Respondent Robert D. Adams

Mark Jon O’Brien, Tampa, Florida,

      for Respondent Adam Robert Filthaut




                                        - 13 -
                   IN THE SUPREME COURT OF FLORIDA
                            (Before a Referee)


THE FLORIDA BAR,                      Supreme Court Case
                                      No. SC14-1052
     Complainant,
                                      The Florida Bar File
v.                                    No. 2013-10,735 (13F)
STEPHEN CHRISTOPHER DIACO,
     Respondent.



 HI! FLORIDA BAR,                     Supreme Court Case
                                      No. SC14-1054
     Complainant,
                                      The Florida Bar File
                                      No. 2013-10,736 (13F)
ROBERT D. ADAMS,

     Respondent.



THE FLORIDA BAR,                      Supreme Court Case
                                      No. SC14-1056
     Complainant,
                                       The Florida Bar File
v.                                     No. 2013-10,737 (13F)
ADAM ROBERT FILTHAUT,

     Respondent.




                       REPORT OF THE REFEREE



                                   - 14 -
I.    SUMMARY OF PROCEEDINGS
      Pursuant to the undersigned being duly appointed as Referee to conduct

disciplinary proceedings herein according to Rule 3-7.6, Rules of Discipline, the

following proceedings occurred:

      On June 2, 2014, The Florida Bar filed separate Complaints against the

Respondents, Stephen Christopher Diaco, Esq. ("DIACO"), Robert D. Adams,

Esq. ("ADAMS"), and Adam Robert Filthaut, Esq. ("FILTHAUT"). On June 4,

2014, Amended Complaints were filed against Respondents ADAMS and

FILTHAUT. The Honorable W. Douglas Baird was appointed as Referee in each

matter pursuant to the Supreme Court of Florida's June 4, 2014 Order and the June

10, 2014 Order of the Honorable J. Thomas McGrady, Chief Judge of the Sixth

Judicial Circuit. Because the cases against the Respondents arise out of the same

facts, the cases were consolidated for the purpose of discovery on July 28, 2014,

and subsequently consolidated for trial.    Prior to trial, the Respondents filed

motions for partial summary judgment, which were denied on May 11, 2015. The

trial was bifurcated, with the guilt phase conducted between May 11, 2015, and

May 21, 2015, and the sanctions phase conducted on August 6-7, 2015.

      During the course of these proceedings, Respondent DIACO was

represented by Gregory W. Kehoe, Esq., Danielle Kemp, Esq., and Joseph A.

Corsmeier, Esq. Respondent ADAMS was represented by William F. Jung, Esq.



                                        2

                                      - 15 -
and Respondent FILTHAUT was represented by Mark J. O'Brien, Esq. The

Florida Bar was represented by Jodi A. Thompson, Esq., Sheila Tuma, Esq., and

Katrina Brown, Esq. All items properly filed, including pleadings, transcripts,

exhibits, and this Report, constitute the record in this case and are being forwarded

to the Supreme Court of Florida.

II.   FINDINGS OF FACT: TFB No. 2013-10,735 (13Fh No. 2013-10,736
      (13Fh No. 2013-10,737 (13F)
      A. Jurisdictional Statement
      Respondents are, and at all times mentioned during this Investigation were,

members of The Florida Bar subject to the jurisdiction and Disciplinary Rules of

the Supreme Court.

      B. Narrative Summary - all cases

                          Narrative Summary Introduction
      This matter involves three members of The Florida Bar who the Referee

finds, individually and through a conspiracy among themselves and others,

violated the Standards of Conduct and Rules of Professional Conduct of the Rules

Regulating Members of The Florida Bar. The Referee believes that in order to

more easily explain the factual circumstances that were proven by clear and

convincing evidence at trial, a comprehensive narrative of each of the key findings

will provide a more comprehensible format. Preceding that narrative, the major

participants in the events that resulted in these proceedings are identified.



                                           3

                                        - 16 -
Respondent DIACO is an equity partner in the law firm of Adams & Diaco, P.A.,

whose offices are located in the Bank of America Building in downtown Tampa,

Florida. He is the brother of Joseph A. Diaco, Jr.,. Esq., who is also an equity

partner in Adams & Diaco, P.A. Throughout this proceeding, Respondent DIACO

has refused to testify, either in deposition or at trial, based on his right against self-

incrimination.

Respondent ADAMS is the third equity partner in Adams & Diaco, P.A., along

with the Diacos. Throughout this proceeding, Respondent ADAMS refused to

answer any questions in deposition, based on his right against self-incrimination.

On the morning of trial, with all discovery completed and disclosed by The Florida

Bar, he chose to testify.

Respondent FILTHAUT is a non-equity partner (also referred to as an

"associate") in Adams & Diaco, P.A. Throughout this proceeding, Respondent

FILTHAUT has refused to testify, either in deposition or at trial, based on his right

against self-incrimination.

Melissa Personius is, and at all times pertinent to this matter was, a paralegal

employed by Adams & Diaco, P.A. She worked primarily for Respondent

ADAMS, but was subject to the direction or authority of all the partners, be they

equity or non-equity. At the time of the material events, Ms. Personius lived in

Brandon, a Tampa suburb, with Kristopher Personius, her ex-husband. Ms.


                                             4

                                           - 17 -
Personius refused to testify at trial based on her right against self-incrimination.

She gave some testimony to the Pinellas County State Attorney's Office

investigators and signed a short affidavit prior to these proceedings being brought,

but she claimed to have no recollection of many significant portions of the events.

Sergeant Raymond Fernandez was, at all times material to these proceedings, a

Sergeant with the City of Tampa, Florida Police Department. He had been with the

Department for over 18 years, of which he spent the last 15 years on the Traffic

Enforcement Unit. At the time of these events, he was the commander of the

Traffic Enforcement Unit, otherwise known as the DUI Squad. Sergeant Fernandez

was a close personal friend of Respondent FILTHAUT. Sergeant Fernandez

refused to testify at trial based on his right against self-incrimination. Before these

proceedings, however, he provided deposition testimony to investigators from the

Pinellas County State Attorney's Office and testified at various administrative

hearings regarding both the arrest of C. Philip Campbell, Jr., Esq., and his

discharge from the Tampa Police Department.

Brian Motroni, Esq., was an associate attorney with the firm of Adams & Diaco,

P.A. at all times material to this matter. Mr. Motroni provided some information

when he spoke with an investigating attorney for the Thirteenth Judicial Circuit

Grievance Committee. At trial, Mr. Motroni refused to testify based upon his right

against self-incrimination.


                                           5

                                        - 18 -
Charles Philip Campbell, Jr., Esq., is a partner in the law firm of Shumaker,

Loop, & Kendrick whose offices are also in the Bank of America Building in

downtown Tampa. At the time of all relevant events, Mr. Campbell was lead

counsel in the Schnitt v. Clem trial before Thirteenth Circuit Judge James D.

Arnold, a high profile case between two radio "shock jock" personalities. Mr.

Campbell represented Todd and Michele Schnitt while Adams & Diaco

represented "Bubba the Love Sponge" Clem and Bubba Radio Network. Mr.

Campbell testified at trial and the Referee found him to be a credible witness.

Jonathan J. Ellis, Esq., is also a partner in Shumaker, Loop, & Kendrick, and, at

all times material to this matter, co-counsel with Mr. Campbell in the Schnitt v.

Clem litigation.

                                          I.
      Respondents DIACO, ADAMS, and FILTHAUT, members of
      Adams & Diaco, PA, conspired among themselves and with others
      to deliberately and maliciously effect the arrest of Mr. Campbell,
      an opposing attorney.

       THURSDAY, NOVEMBER 29, 2012 - FIRST ATTEMPTED ARREST

      The major events that comprise this narrative occurred between the evening

of January 23, 2013, and the afternoon of January 25, 2013. An earlier event,

however, puts them in perspective and reveals a pattern of intentional conduct that

resulted in these proceedings. The first effort to manipulate the arrest of Mr.

Campbell by members of the Adams & Diaco law firm began approximately 60

                                           6

                                        - 19 -
days prior to January 23, 2013, and were revealed in a deposition of Sergeant

Fernandez that was taken prior to the filing of these proceedings.

      On the evening of November 29, 2012, Respondent FILTHAUT called his

close friend Sergeant Fernandez and said: "There's this guy that works in my

building. He's an attorney. He gets drunk all the time. He goes to Malio's and

drinks it up and then he drives home drunk." Sergeant Fernandez was given the

name "Philip Campbell. " Respondent FILTHAUT did not tell Sergeant Fernandez

that Mr. Campbell was the lead opposing attorney in a five-year-old high-profile

civil action being defended by Adams & Diaco.

      Sergeant Fernandez, based upon the information provided by Respondent

FILTHAUT, ordered Officer Michael Lyon of the Tampa Police Department DUI

Squad to stakeout Malio's Steakhouse in downtown Tampa, with specific

instructions to look for Mr. Campbell. Officer Lyon was given Mr. Campbell's

name and a vehicle description. Mr. Campbell was not observed driving that night

and no arrest was made. After 45 minutes, the surveillance was discontinued. A

compilation of recorded and preserved Tampa Police Mobile Data Terminal

("MDT") text communications between the officers of the DUI Squad on the

evening of November 29, 2012, further confirms the effort to look for Mr.

Campbell.




                                           7

                                        - 20 -
      Respondent ADAMS admitted during trial that he learned of the November

attempt to target Mr. Campbell shortly after it occurred. There was no evidence

that he admonished Respondent FILTHAUT for those actions or made any effort

to prohibit similar acts in the future.

         WEDNESDAY, JANUARY 23, 2013 - THE SETUP AND ARREST

       The evening's events played out over a five or six hour period beginning

around 5:00 p.m. on January 23, 2013. Following a day in the Schnitt v. Clem trial,

Mr. Campbell walked from his office to Malio's Steakhouse in downtown Tampa

to meet his trial partner, Mr. Ellis, for dinner and drinks.

       Ms. Personius had also decided to go to Malio's for drinks after work with

her friend Vanessa Fykes. They arrived at Malio's around 5:00 p.m. and had a

glass of wine. After a short while, they decided to drive to the Fly Bar, a few

blocks away. As they were leaving Malio's, Ms. Personius noticed that Mr.

Campbell was at the bar. When Ms. Personius arrived at the Fly Bar, she contacted

Respondent ADAMS and informed him that Mr. Campbell was at Malio's.

Respondent ADAMS, after notifying Respondent DIACO of the information

received from Ms. Personius, called her back. Following the call from Respondent

ADAMS, Ms. Personius returned to Malio's.

       Although she refused to testify at trial, Ms. Personius previously admitted

during the State Attomey's investigation: "I offered-I believe I offered to just go



                                            8

                                          - 21 -
back ifthey needed, you know, anything, any other-to see maybe ifhe's still there.

I don't know. Whatever information the police or authorities needed." She also

admitted knowing that"[t]he Police have a contact. " Sergeant Fernandez, in

earlier sworn testimony, admitted that the "contact" that night was his close friend,

Respondent FILTHAUT.

      While Ms. Personius was returning to Malio's, Respondent ADAMS, after

discussions with Respondent DIACO, called Respondent FILTHAUT to alert him

that Mr. Campbell was at Malio's. As he had done two months earlier, Respondent

FILTHAUT called Sergeant Fernandez to again encourage him to stakeout Malio's

with the intent of arresting Mr. Campbell for Driving under the Influence. Sergeant

Fernandez testified that he asked Respondent FILTHAUT, "Is that the guy you

called me about before?" Respondent FILTHAUT acknowledged that it was and

told Sergeant Fernandez, "Hey, the attorney that's in my building, he's out

drinking again at night at Malio's." He also told Sergeant Fernandez, "He's going

to drive home again tonight drunk. " Sergeant Femandez told Respondent

FILTHAUT, "Well, we didn't get him last time. We'll sit on him again and see

what he does. " Respondent FILTHAUT again failed to tell Sergeant Fernandez

that Mr. Campbell was the opposing attorney in the much-publicized and ongoing

Schnitt v. Clem trial.




                                          9

                                        - 22 -
      Sergeant Fernandez assigned a member of his DUI Squad, Officer Joseph

Sustek, to sit outside of Malio's and look for Mr. Campbell's black BMW. Shortly

after 8:00 p.m. that night, Sergeant Fernandez and another member of the DUI

Squad, Officer Tim McGinnis, took up the surveillance and relieved Officer

Sustek. During the evening, Sergeant Fernandez received periodic updates about

what Mr. Campbell was doing inside Malio's by text or voice call from

RespondentFILTHAUT.

      While Sergeant Fernandez was setting up his surveillance for Mr. Campbell,

Ms. Personius and Ms. Fykes had returned to Malio's. Ms. Personius took a seat at

the bar next to Mr. Campbell. From about 7:00 p.m. until about 9:45 p.m., she

engaged in conversation with Mr. Campbell, Mr. Ellis, and attorney Michael

Trentalange. She told them that she was a paralegal working for Nathan Carney,

Esq., at the firm of Trenam Kemker. She openly and obviously flirted with Mr.

Campbell, encouraged him to drink, and bought him drinks herself.

      While the drinking and conversation were occurring that night, Ms.

Personius managed to carry on a steady series of cell phone texts and calls with

each of the Respondents. For example, between 6:30 p.m. and 9:30 p.m. that night

Ms. Personius either sent or received approximately 19 separate communications

with Respondent FILTHAUT. During that same period, she had approximately 17

communications with Respondent ADAMS, and approximately 11 with


                                        10

                                      - 23 -
Respondent DIACO. In the half hour between 9:30 p.m. and 10:00 p.m., the

approximate time Sergeant Fernandez pulled Mr. Campbell and Ms. Personius

over after they left Malio's, Ms. Personius had approximately another 12

communications with Respondent FILTHAUT, 7 with Respondent ADAMS, and 2

with Respondent DIACO. The Florida Bar's Exhibit 59 provides a minute-by-

minute chart of the dozens of cell phone communications that were occurring

between the Respondents and Ms. Personius, as well as those among the

Respondents themselves. The actual substance of those text messages is not

known. If the Respondents' phones still exist, they chose not to produce them. Ms.

Personius disposed of her phone before these proceedings began, and Sergeant

Fernandez previously testified that all his texts were erased when he put some new

software on his phone. It was obvious, however, from the recorded and preserved

Tampa Police MDT text messages between patrol vehicles that night that Ms.

Personius was providing Respondent FILTHAUT with regular updates. He passed

on those updates to Sergeant Fernandez, who in turn, communicated them to

Officers Sustek and McGinnis. At one point, Officer Sustek sent a MDT text to

Sergeant Femandez asking if he was going to be informed when Mr. Campbell left

Malio's. Sergeant Fernandez replied that he was. That exchange was around 8:17

p.m., long before Mr. Campbell had left. It confirmed not only that Sergeant




                                         11

                                       - 24 -
Fernandez was being updated, but also that whoever was doing the updating

intended to remain at Malio's until Mr. Campbell decided to leave.

      By 9:30 p.m. to 9:45 p.m., Ms. Fykes and Mr. Ellis had left Malio's. Mr.

Trentalange was leaving to make a 9:45 p.m. dinner reservation. During the

evening, Ms. Personius learned that Mr. Campbell had walked to Malio's, did not

have a car there, and that he intended to also walk the few blocks home. That was

not out of the ordinary for Mr. Campbell, as was confirmed by the testimony of

bartender Denise DiPietro, restaurant manager Dina Kuchkuda, Mr. Ellis, and

attorney Michael Trentalange, all of whom the Referee found credible. In fact, Mr.

Trentalange had a specific conversation with Mr. Campbell that night about his

plans for the evening. Mr. Campbell told Mr. Trentalange that he planned to go

home and be in bed around 10:00 p.m. and get up at 2:00 a.m. to work on the next

day's witness testimony for the ongoing jury trial, then in its second week. Mr.

Trentalange had known Mr. Campbell professionally for a number of years and

testified that this was a routine Mr. Campbell regularly followed during jury trials.

      Some of the witnesses who observed Ms. Personius that evening testified

that she appeared to be intoxicated. That was certainly the opinion of Ms. Fykes,

who, before leaving, told her not to drive and to call a cab. Mr. Campbell also felt

that she was intoxicated and, as they were leaving, offered to call her a cab. She

told him that her car was in valet parking. Mr. Campbell said he would see if it


                                          12

                                        - 25 -
could be kept overnight in the parking garage. Ms. Personius then told Mr.

Campbell that she needed to get to her car. Mr. Campbell took her valet ticket to

the attendant and had the car brought up. Mr. Campbell confirmed with the

attendant that the car could be left overnight.

      At that point, Ms. Personius refused to leave her car and insisted that it

needed to be in a secure public parking lot where she could have access to it. Mr.

Campbell tried to convince her to leave the car, but she maintained that it had to be

moved'. Out of frustration, Mr. Campbell agreed to move the car to a lot near his

apartment building and to call her a cab from there. Mr. Campbell fully admitted

that she never asked him directly to drive her car. He chose instead to run the risk

of a two-minute drive as a favor to someone who appeared too impaired to drive

safely. Mr. Campbell was unaware that the self-professed paralegal from Trenam

Kemker was feigning being stranded and, at that point and throughout the evening,

was plotting with the Respondents to have him arrested.

       The video of the parking lot area, which Mr. Campbell narrated during his

testimony, shows that these events occurred between approximately 9:40 p.m. and

9:57 p.m. The timing is noteworthy. Cell phone call and text records show that at

¹ In reality, Ms. Personius was easily able to get herself and her car home that
evening without any assistance from Mr. Campbell. Later she was quickly able to
arrange, through her constant contact with the Respondents, for Mr. Motroni to be
dispatched for that purpose. The fact that this alternative was not exercised until
after Mr. Campbell drove into the waiting police stakeout is further confirmation of
their intent to effect his arrest.

                                           13

                                          - 26 -
9:28 p.m., Ms. Personius sent a text to Respondent DIACO. Immediately

thereafter, Respondent DIACO made a phone call to Respondent FILTHAUT.

Immediately following that, Respondent FILTHAUT sent a text to Sergeant

Fernandez. One minute later, at 9:29 p.m., Sergeant Fernandez sent a MDT text

message to Officer McGinnis, who was part of the stakeout, which read "leaving

bar now, " referring to Mr. Campbell. Since Mr. Campbell had hardly walked out

into the parking area before this whole exchange, it clearly demonstrates how

diligently Ms. Personius was keeping the Respondents informed about what was

happening. Her information was immediately relayed to the DUI Squad through

Respondent FILTHAUT's communication with Sergeant Fernandez.

      When Sergeant Fernandez informed Officer McGinnis that Mr. Campbell

was leaving the bar at Malio's, both officers were under the impression that Mr.

Campbell would be driving his black BMW. Officer McGinnis sent an MDT text

to Sergeant Fernandez which read "blk convertible?" At 9:31 p.m., Sergeant

Fernandez replied "BMW_yes. " At the same time, Ms. Personius was having her

own text exchanges. At 9:32 p.m., she received a text from Respondent

FILTHAUT. At 9:35 p.m., she received a text from Respondent DIACO. At 9:36

p.m., she sent a text to Respondent FILTHAUT. At 9:37 p.m., she got a text back

from Respondent FILTHAUT. At 9:39 p.m., she got another text from Respondent

FILTHAUT. At 9:42 p.m., she got another text from Respondent FILTHAUT.


                                       14

                                     - 27 -
Immediately after, she made a 57 second phone call to Respondent FILTHAUT,

which was followed by another text from Respondent FILTHAUT at 9:44 p.m. She

immediately made another phone call to Respondent FILTHAUT, that one lasting

53 seconds. At 9:45 p.m., she sent a text to Respondent FILTHAUT. At 9:48 p.m.,

she got a text from Respondent ADAMS, which was immediately followed by a

call to Respondent ADAMS at 9:49 p.m. that lasted 46 seconds. She then received

a text from Respondent ADAMS at 9:52 p.m. At 9:53 p.m. and 9:54 p.m., she got

texts from Respondent FILTHAUT. During that same minute, she got a text from

Respondent DIACO and sent another to Respondent ADAMS. During these

exchanges, Ms. Personius obviously informed Respondent FILTHAUT that Mr.

Campbell did not plan to leave Malio's in his own vehicle, since he didn't have

one there, and instead would be driving her Nissan. Some or all of this was passed

on to Sergeant Fernandez who, at 9:51 p.m., sent another MDT text to Officer

McGinnis that read "dark Nissan...valet malios." Sergeant Fernandez asked

Officer McGinnis to drive by Malio's to "see ifyou see it" at 9:51 p.m. Officer

McGinnis did so and reported back "female driving " at 9:54 p.m.

      Officer McGinnis had been misled into believing a female would be driving

because he had observed Ms. Personius near the driver's door of her car at Malio's

valet stand. However, the Respondents knew that Mr. Campbell would be driving,

because Ms. Personius had told them. It was therefore unnecessary to advise


                                        15
                                       - 28 -
Sergeant Fernandez about anything other than which car he was to target. As Mr.

Campbell pulled out of Malio's parking lot at approximately 9:57 p.m. that night,

the Respondents and their employee, Ms. Personius, knew that the trap was set.

      Almost immediately after the Nissan left Malio's, Sergeant Fernandez, who

was off duty and driving an unmarked car, pulled Mr. Campbell over for a traffic

stop. He claimed that Mr. Campbell had made an illegal right turn from a through

lane on Ashley Street across a right turn lane and into an intersecting street. No one

else observed this driving. Officer McGinnis arrived immediately thereafter, and

Sergeant Fernandez turned Mr. Campbell over to him for what became a typical

DUI investigation. Mr. Campbell was arrested, handcuffed, and taken to the

County Jail.

      Although the law provides that vehicles used in a DUI be impounded,

Sergeant Fernandez, as leader of the unit, was authorized to waive that requirement

if a sober driver was available. He did so after more text messages with

Respondent FILTHAUT. Sergeant Fernandez had already communicated to

Respondent FILTHAUT that he could not release the car to Ms. Personius because

her driver's license was suspended. Phone records show that Ms. Personius, after

several conversations with Respondent ADAMS, called associate Mr. Motroni,

who was dropped off at the scene.




                                          16

                                        - 29 -
      Mr. Motroni drove Ms. Personius and her car to her home in Brandon.

Waiting for her there, and caring for their two children, was her ex-husband and

then current roommate Kristopher Personius. The Personius's marriage had been

dissolved for seven years, but their relationship continued. At trial, Mr. Personius

testified to the following: when Ms. Personius arrived home she admitted to him in

an excited state that she had participated in setting up Mr. Campbell at the

direction of her employers, specifically Respondent ADAMS and Respondent

DIACO. She told him that the Respondents were looking to set Mr. Campbell up,

that she had been directed to go to Malio's to spy on him and "get him to stay

longer and drink more, " and that Respondent DIACO and Respondent ADAMS

were "going to Adam Filthaut, too, to get the cop in place." Ms. Personius also

said that she had made Mr. Campbell drive and told her ex-husband that she "got

him" and "made him drive my car. " Mr. Personius further testified that Ms.

Personius stated that Respondent DIACO had told her that she would receive a big

bonus and would be his best-paid paralegal. All of these admissions occurred in the

presence of not only Mr. Personius, but also Mr. Motroni who, after driving her car

home, was waiting for a cab. Mr. Motroni refused to testify at trial on Fifth

Amendment grounds.

      Credible support for Mr. Personius's account of the evening's events came

from another witness at trial, Lyann Goudie, Esq. Ms. Goudie is a former


                                         17

                                        - 30 -
prosecutor and experienced criminal defense attorney in Tampa. After the arrest of

Mr. Campbell and the intense media attention that followed, Mr. and Ms.

Personius were still living together in Brandon when the FBI arrived on the

morning of May 23, 2013, with a search warrant. Several days later, Mr. Personius

was contacted by an FBI representative who wanted to discuss the events of

January 23, 2013. Mr. Personius told his ex-wife about the call, and she told him

not to talk to them. Immediately thereafter, Ms. Personius's attomey, Todd Foster,

who was being paid by Adams & Diaco, arranged for Mr. Personius to consult

with Ms. Goudie. Adams & Diaco also paid Ms. Goudie $2,500 for her

representation of Mr. Personius. Mr. Personius's knowledge of events was

important enough to Adams & Diaco that they paid for an attorney to represent

him before the FBI. Yet, each Respondent failed to disclose Mr. Personius as a

person with knowledge of the events of January 23, 2013, in response to The

Florida Bar's interrogatories during discovery in this matter.

      At trial, Ms. Goudie testified that Mr. Personius had waived the

attorney/client privilege regarding her representation of him, and she was free to

answer any questions about their privileged discussions. She then described how

Mr. Personius had come to her in early June 2013, because the FBI wanted to talk

with him. He told her that the publicity regarding his ex-wife's role in the

Campbell matter had hurt his teenage daughters because their unusual last name


                                          18

                                        - 31 -
was so recognizable, and he didn't want to get drawn in further. Ms. Goudie

further testified that Mr. Personius related to her the events that occurred when Mr.

Motroni brought Ms. Personius home after Mr. Campbell's arrest on January 23,

2013. Her recounting of his description of the events of that night was consistent

with the testimony Mr. Personius gave at trial.

      During Ms. Goudie's consultation with Mr. Personius, he voiced no

animosity toward his ex-wife or her employer. Essentially, he wanted to avoid any

involvement and be left alone. Further, during that consultation, Mr. Personius also

advised Ms. Goudie that he had recorded a video that night on his cell phone that

included his wife's admissions regarding the plan to set up and arrest Mr.

Campbell. Ms. Goudie told him that the recording might be considered illegal if it

was done without the consent of his ex-wife, and that if he was going to share it

with anyone, it should be the FBI. According to allegations contained in motions

filed prior to trial, the recording that Mr. Personius made of his ex-wife on the

night of January 23, 2013, is now in the possession of the FBI. It was not offered

into evidence at the trial and its contents are unknown to the Referee. But the

testimony that Mr. Personius gave at trial, regarding the admissions of his ex-wife

on the night of Mr. Campbell's arrest, is credible not only because it was not

recently fabricated, but also because it was supported by the other credible

evidence and testimony in the case.


                                          19

                                       - 32 -
      Ms. Personius's active participation in the events surrounding the set up and

arrest of Mr. Campbell essentially ended when Mr. Motroni drove her home that

night in her car. However, before moving on to subsequent events, there are

additional facts regarding her participation that require some comment. The first

fact concerns the state of Ms. Personius's sobriety that night. It was previously

noted that several people commented that she appeared intoxicated during the

evening. That was the impression Mr. Campbell testified he had at the time he

decided to leave Malio's. Regardless of the amount of alcohol she consumed that

night, the evidence clearly shows that Ms. Personius was capably providing the

Respondents with a constant stream of texts and voice calls from the time she first

noticed Mr. Campbell at Malio's through the events that led to his arrest and

thereafter. Ms. Personius was also alert enough regarding what she had said and

done that night to attempt to cover her tracks. Early the next morning, she texted

Nate Carney: "if someone calls looking for me tell them you don't know me or

don 't tell them who I am. " Mr. Carney, who testified at trial, was the attorney at

Trenam Kemker that Ms. Personius falsely told Mr. Campbell and Mr. Ellis she

worked for. The Referee found Mr. Carney's testimony to be credible. Two days

later, Ms. Personius also called and left a message on Vanessa Fykes phone to let

her know that an investigator for Adams & Diaco would be calling her to "prep"

her regarding any questions about the evening's events that she might subsequently


                                         20

                                        - 33 -
be asked. Ms. Fykes, after seeing news reports the morning following the arrest,

cut off any further communication with Ms. Personius. Ms. Fykes also refused to

return numerous calls from the Adams & Diaco investigator and those of

Respondent DIACO himself. The Referee also found her testimony regarding these

events to be credible.

       When called to testify at trial, Ms. Personius refused to answer every

question that she was asked after giving her name. She claimed her right to remain

silent under the Fifth Amendment. She had also made the same assertion of rights

before Judge Arnold when she was asked about the events of the night of January

23 during the hearing on the Motion for Mistrial in the Schnitt v. Clem case. In

doing so, she subjected herself and the Respondents to the adverse inferences that

are appropriate to impose, given the nature of all the other evidence in this case.

Coquina Investments v. TD Bank, N.A., 760 F.3d 1300 (11th Cir. 2014); Atlas v.

Atlas, 708 So. 2d 296, 299 (Fla. 4th DCA 1998).

      Prior to this matter being filed, when Ms. Personius was interviewed by the

Pinellas County State Attorney's Office regarding Mr. Campbell's DUI charge (it

had been transferred from Hillsborough), she admitted her involvement. When she

was questioned regarding her many phone calls and text messages with the

Respondents that evening, however, she consistently denied any recollection.

Given the sheer volume of texts and phone calls and the significance of the night,


                                        21

                                      - 34 -
that was simply not credible. In addition, the fact that she continues working for

the Respondents' firm, that she received a $9,000 bonus for 2013, a $6,500 raise,

and a credit card paid for by Adams & Diaco all support the conclusion that her

conduct on the night of January 23, 2013, was known and approved by the

Respondents.

      The active participation of all of the Respondents in the effort to effect the

arrest of Mr. Campbell is beyond dispute. Respondent DIACO directed

Respondent ADAMS to call Respondent FILTHAUT when he first learned that

Mr. Campbell was at Malio's that evening. Respondent DIACO was aware that

Respondent FILTHAUT's close relationship with Sergeant Fernandez would result

in the Tampa Police Department's DUI Squad making another special effort to

target Mr. Campbell, as it had attempted in November. Respondent DIACO was

aware that Ms. Personius was drinking with Mr. Campbell at Malio's and that she

was passing on updates regarding their activities to him and the other Respondents.

He was aware that her information was being shared with Sergeant Fernandez on a

regular basis through Respondent FILTHAUT. He was aware that Mr. Campbell

would be driving Ms. Personius's car from Malio's and that the vehicle

information had been provided to Sergeant Fernandez. He maintained constant

contact with the other Respondents throughout the evening as the plan progressed,

and did nothing to discontinue the effort directed at Mr. Campbell's arrest.


                                         22

                                       - 35 -
Respondent DIACO was an attorney with supervisory authority over Respondent

FILTHAUT, associate Mr. Motroni, and nonlawyer employee Ms. Personius.

Respondent DIACO failed or refused to properly supervise Respondent

FILTHAUT, associate attorney Mr. Motroni, and nonlawyer employee Ms.

Personius that evening and thereafter.

      Respondent DIACO refused to testify for a deposition and at trial on Fifth

Amendment grounds. When questioned by Judge Amold regarding the evening of

January 23 during the Schnitt v. Clem case, he either invoked his right to the Fifth

Amendment, claimed he could not recall conversations or events that occurred less

than 48 hours earlier, or denied any active participation. Respondent DIACO's

memory had improved by the time he filed an affidavit on March 4, 2013, in

opposition to a Motion for New Trial in Schnitt v. Clem. Respondent DIACO

swore that his involvement in the events of the night of Mr. Campbell's arrest

consisted of "respond[ing] to requests for information made by the Tampa Police

Department. " That statement is so misleading and so far from the truth regarding

the known events of that night that it amounts to a deliberate falsehood. The

Referee infers from Respondent DIACO's silence at trial that truthful responses




                                           23

                                         - 36 -
would have further demonstrated his complicity in the conspiracy proven by clear

and convincing evidence to exist. Baxter v. Palmigiano, 425 U.S. 308 (1976).2

      Respondent ADAMS was also a major participant in the conspiracy to effect

the arrest of Mr. Campbell. The clear and convincing evidence establishes that he

was aware of the November 29, 2012 attempt to arrest Mr. Campbell. He did not

advise Respondent FILTHAUT against using his friendship with Sergeant

Femandez to effect the arrest of Mr. Campbell. Instead, he called Respondent

FILTHAUT early on the evening of January 23, 2013, at the request of Respondent

DIACO, to accomplish a DUI Squad stakeout of Malio's with the specific intent of

seeking Mr. Campbell's arrest. He was aware that Ms. Personius was drinking with

Mr. Campbell at Malio's and that she was passing on updates regarding their

activities to him and the other Respondents. He was aware that her information

was being shared with Sergeant Fernandez on a regular basis through Respondent

FILTHAUT. He was aware that Mr. Campbell would be driving Ms. Personius's

car from Malio's and that the vehicle information had been provided to Sergeant

Fernandez. He maintained constant contact with the other Respondents throughout

the evening as the plan progressed and did nothing to discontinue the effort to


2 The Florida Bar has also cited The Florida Bar v. Garcia, 31 So. 3d 782 (Fla.
2010) to support the proposition that the Referee may impose an adverse inference
against the Respondents as a result of their refusal to testify on Fifth Amendment
grounds. Garcia is an unreported case and the Referee has no access to an opinion
or the record to confirm The Florida Bar's assertion.

                                        24

                                       - 37 -
arrest Mr. Campbell. Respondent ADAMS was an attorney with supervisory

authority over Respondent FILTHAUT and nonlawyer employee Ms. Personius.

Respondent ADAMS failed or refused to properly supervise Respondent

FILTHAUT and nonlawyer employee Ms. Personius on that evening or thereafter.

      Respondent ADAMS also twice refused to answer any questions regarding

his conduct at depositions scheduled by The Florida Bar during these proceedings.

His counsel maintained, until the morning of trial, that Respondent ADAMS and

the other Respondents would not testify based upon their Fifth Amendment rights

against self-incrimination. On the first day of trial, after Respondent DIACO had

so refused, Respondent ADAMS took the witness stand and indicated that he

would testify. The Florida Bar was unprepared to proceed regarding Respondent

ADAMS, since he had twice before declined to answer any questions in discovery.

The Referee allowed a short recess of the trial for the purpose of permitting The

Florida Bar to depose Respondent ADAMS before he testified.

      When he again took the witness stand, Respondent ADAM's testimony was

crafted to admit those facts that he knew from discovery he could not deny and to

present a set of circumstances that put him in the most favorable light possible.

Much of his testimony concemed the content of text messages and phone

communications during January 23-24, 2013, between himself, the other

Respondents, and Ms. Personius - all of which Respondent ADAMS admitted he


                                        25

                                      - 38 -
had deleted. His testimony about this unverifiable content defied common sense

and was inconsistent with the other evidence presented at trial. Thus, while

Respondent ADAMS avoided the adverse inference that could be properly

imposed for his refusal to testify, his less-than-credible testimony given at the

eleventh hour did nothing to aid in his defense.

      Respondent FILTHAUT's close personal relationship with Sergeant

Raymond Fernandez was the single most important factor that allowed the

Respondents to plot the arrest of Mr. Campbell. Without the trust and long years of

friendship that existed between Respondent FILTHAUT and Sergeant Fernandez,

it seems doubtful that the Tampa Police Department would have devoted the

resources to spend the better part of three hours staking out a bar for one

potentially impaired driver on the unverified "tip" of one citizen. The fact that the

DUI Squad did this, not once, but on two separate occasions is a testament to the

influence Respondent FILTHAUT was able to exert. To accomplish that,

Respondent FILTHAUT betrayed the trust of Sergeant Fernandez by lying to him

regarding Mr. Campbell's habit of drinking and driving. The Respondents

produced no evidence at trial regarding Mr. Campbell's drinking habits. Nothing

was offered to suggest, as Respondent FILTHAUT had assured his friend, that Mr.

Campbell "gets drunk all the time. He goes to Malio's and drinks it up and then he

drives home drunk. " The evidence at trial was just the opposite. Both the bartender


                                          26

                                         - 39 -
and the manager at Malio's testified that Mr. Campbell would come in one or two

times a week, have one or two drinks, and walk home to his apartment.

Respondents made no attempt to prove otherwise.

      The most important information that Respondent FILTHAUT knew about

Mr. Campbell and the events taking place at Malio's was withheld from his friend.

Sergeant Fernandez was never told that Mr. Campbell was the opposing attomey in

a multi-million dollar lawsuit that Adams & Diaco, P.A. were defending. Nor was

Sergeant Fernandez told that the person inside Malio's who was providing the

information about Mr. Campbell's status was an Adams & Diaco employee who

was buying him drinks while she passed on information to the Respondents. He

learned of Mr. Campbell's position as an opposing attorney the next morning when

the arrest became headline news. Sergeant Fernandez confronted his friend about

failing to share that important fact. Respondent FILTHAUT responded, "Well,

Ray, what's the big deal?" Sergeant Fernandez was later discharged from the

Tampa Police Department as a result.

      Respondent FILTHAUT, in addition to misleading his friend in furtherance

of the conspiracy, played an active role in orchestrating the events of January 23,

2013. He maintained regular contact with the other Respondents, Ms. Personius,

and Sergeant Fernandez throughout the evening as the plan progressed, and did

nothing to discontinue the effort directed at Mr. Campbell's arrest. Respondent


                                        27

                                       - 40 -
FILTHAUT's immediate and direct connection to the commander of the Tampa

Police DUI Squad allowed him to coordinate the arrest by passing on exactly

where Mr. Campbell was, what he was doing, when he was doing it, and what car

to target when the time came.

      Respondent FILTHAUT also twice refused to be deposed regarding the

events surrounding these proceedings and refused to answer any questions at trial,

based upon his right against self-incrimination under the Fifth Amendment. He

specifically refused at trial to respond to a question confirming that he had erased,

secreted, or otherwise destroyed the actual cell phone messages that would

constitute direct evidence of the nature of his communications that night. The

Referee has indulged all the adverse inferences that may permissibly be imposed as

a result. Martino v. Wal-Mart Stores Inc., 835 So. 2d 1251 (Fla. 4th DCA 2003);

Baxter v. Palmigiano, 425 U.S. 308 (1976); Atlas v. Atlas, 708 So. 2d 296, 299

(Fla. 4th DCA 1998); Fraser v. Security and Investment Corporation, 615 So. 2d
841 (Fla. 4th DCA 1993); New Hampshire Ins. Co., v. Royal Ins. Co., 559 So. 2d
102 (Fla. 4th DCA 1990). In addition, the wealth of testimony provided by

Sergeant Fernandez in various forums before these proceedings were commenced

further confirmed that Respondent FILTHAUT's active participation is beyond

dispute.




                                          28

                                       - 41 -
      Respondent FILTHAUT, through his counsel's opening statement and his

arguments regarding the "guilt phase" and the "sanctions phase" of the trial,

suggested that he was only an associate at Adams & Diaco and that his

participation in the setup and arrest conspiracy was solely the result of following

the orders of his superiors, presumably Respondents DIACO and ADAMS. That

variation of the Nuremburg Defense is only available when the conduct ordered is

"in accordance with a supervisory lawyer's reasonable resolution of an arguable

question of professional duty. " Rule 4-5.2.        The Referee finds that using a

nonlawyer employee to set up the opposing attorney for arrest in a multi-million

dollar, high profile jury trial doesn't conceivably fall within that exception.

                                            II.
      Respondent DIACO, following an 8:30 a.m. hearing on January
      24, 2013, during which all parties agreed to a brief continuance of
      the ongoing jury trial, made public statements to the news media
      criticizing the conduct of Mr. Campbell and falsely claiming that
      Respondent did not agree with the recess of the trial. Respondent
      DIACO's comments failed to disclose his own active participation
      in the events that resulted in the recess or the participation of
      Respondents ADAMS, FILTHAUT, and others.

       On the morning of January 24, 2013, Mr. Ellis, Mr. Campbell's co-counsel,

asked Judge Arnold for a recess in the Schnitt v. Clem trial. He proposed giving the

jury the day off and working on jury instructions instead. Mr. Campbell's trial bag

containing all of his notes and witness preparation for that morning's testimony

had been left in the back seat of Ms. Personius's car when the.arrest occurred.

                                           29

                                          - 42 -
Judge Arnold had previously planned to recess after the morning session, even

before Mr. Campbell's arrest. In light of the disruption caused by the arrest and

Mr. Campbell's inability to locate his trial bag, counsel for all parties agreed to the

recess as a professional courtesy. It was decided that testimony would resume the

next day. While Mr. Campbell and his partner continued their search for the

missing trial bag, Respondent DIACO appeared outside the courthouse and gave

interviews to the media about the case. These are examples of some of the

statements Respondent DIACO made that appeared later that day as sound bites on

various local television news programs:

          "Well, you know, I'm shocked that the case was continued. Ifeel
       horrible for this jury that has been sequestered and pulled from the
      jobs, their lives, theirfamilies. And so now we have to wait."

          "Well, you know, I don't know exactly what thejury has been told,
      and, you know, they are supposed to be sequestered and not watching
      the news or hearing the reports, but this is front page news now."

           "And this is his second time. So it's just -you know, the whole
       thing makes me embarrassed to be an attorney, and I'm ashamed of
       all this whole process has continued to be a mockery of the system.
       But we believe in the system. We believe in the jury, and we're going
       to let Bubba's peers decide this case."

          "We were prepared for today. We were working last night in
      preparation for the trial. And so now we have to wait. The jury has to
      wait, and we have to see how this plays out. I don't understand why
      his other partners who have been in there every single day ofthe trial,
      can't continue this case."




                                           30

                                          - 43 -
          "I hope he gets help. My partner and Greg Hearing were working
      on this trial last night. Phil didn't seem to be doing the same. And now
      we're beingpenalized."

         "Shocked, shocked, disappointed, sad, sadfor thejury having to be
     taken out of their lives another day that this is continued. Two other
     partners have been trying this case every single day. I don't
     understand why it was continued."

          "To his advantage, now he gets a good night's sleep. Now he gets
      to prepare his witnesses."

         "His last DUI was almost twice the legal limit. He didn't learn his
      lesson."

      At the time those statements and others of a similar nature were made,

Respondent DIACO knew that his firm and all other counsel had agreed to the

short recess. He also knew, or should have reasonably anticipated, that his

statements would receive a great deal of public exposure in the media. They did.

The next day, partially as a result of those statements, Mr. Ellis moved for a

mistrial in Schnitt v. Clem. Judge Arnold felt compelled to question each of the

jurors to determine if they had seen or heard anything regarding Mr. Campbell's

arrest. One juror had learned of Mr. Campbell's arrest, but Judge Arnold was

satisfied that the trial could go forward. Respondent DIACO offered no evidence at

trial to explain why he made false statements to the news media about the short

stipulated recess of the trial, and there was no explanation for his public "piling

on" of Mr. Campbell. Nor was there evidence presented at trial to justify

Respondent DIACO's efforts to publically criticize and humiliate Mr. Campbell in


                                         31

                                       - 44 -
the media when Respondent had full knowledge of the part he and the other

members of his firm played in the arrest. The Referee infers, from Respondent

DIACO's refusal to testify regarding these issues, that his purpose in making those

public statements was to potentially influence any jurors that might have heard

them and to otherwise gain an advantage in the ongoing trial.


                                           III.
      On January 24, 2013, Respondents DIACO and ADAMS became
      aware that the trial bag belonging to Mr. Campbell had been left
      in the car of Adams & Diaco, P.A.'s paralegal Ms. Personius.
      Neither Respondent DIACO, Respondent ADAMS, nor Brian
      Motroni, another member of the firm who also learned this fact,
      made any effort to immediately return Mr. Campbell's property to
      him or to advise him that it was in their possession.
      On the morning of January 24, 2013, testimony in the Schnitt v. Clem trial

was scheduled to resume at 9:00 a.m. After his release from jail at approximately

6:30 a.m., Mr. Campbell and Mr. Ellis began their search for Mr. Campbell's

missing trial bag. Initially, it was presumed that this would simply involve

contacting Trenam Kemker and retrieving the bag from the car of their paralegal.

Upon inquiring, they learned that there was no paralegal named "Melissa" at

Trenam Kemker. The trial bag was still not located when Mr. Campbell and Mr.

Ellis entered the courtroom for the continuation of the trial. Judge Arnold

considered the circumstances of Mr. Campbell's arrest and was amenable to Mr.

Ellis's Motion for Recess, delaying testimony until the next day. All counsel


                                         32

                                       - 45 -
agreed, out of professional courtesy to Mr. Campbell, to give the jury the day off.

Counsel were to remain for a jury instruction conference that morning. After the

morning session, Mr. Campbell and Mr. Ellis went back to their office to continue

the search for the missing trial bag.

      Between 10:00 p.m. on January 23, 2013, and approximately 5:00 p.m. on

January 24, 2013, Mr. Campbell's trial bag. containing his notes and witness

preparation material was out of his possession. Mr. Ellis and Mr. Campbell did not

discover who had possession of the bag until around 4:00 p.m. on January 24.

During that 19-hour period, the bag was in the sole possession of members of the

Adams & Diaco firm or their employees.

      The evidence regarding who possessed the bag, for how long, and what was

done with it was derived almost exclusively from four sources. First, there was

testimony from Respondent DIACO, Ms. Personius, and associate Mr. Motroni at a

hearing on a Motion for Mistrial before Judge Arnold on the afternoon of January

25, 2013. Secondly, there was testimony from Ms. Personius given on May 23,

2013, during the DUI investigation. Thirdly, there were statements made by Mr.

Motroni before Richard Martin, Esq., the investigating member to the Thirteenth

Circuit Grievance Committee on April 30, 2014. Finally, though Respondent

DIACO, Ms. Personius, and Mr. Motroni each refused to testify at trial regarding

this matter on Fifth Amendment grounds, there was the trial testimony of


                                          33

                                        - 46 -
Respondent ADAMS. His testimony, however, was given after twice refusing to

answer questions at scheduled depositions and after all other discovery was

completed and disclosed. In the testimony prior to trial and at the trial itself (in

regard to Respondent ADAMS only), the account of the possession and activity

surrounding Mr. Campbell's trial bag was consistent. Mr. Personius also confirmed

some aspects of the saga involving the discovery of the bag and its eventual return,

although it is difficult to ascertain whether his knowledge was first hand or as a

result of what Ms. Personius told him. The following is their account, pieced

together from the various sources in the record and at trial.

      The morning after Mr. Campbell's arrest, Ms. Personius was told not to

come into the office. Around noon, Ms. Personius claimed she discovered Mr.

Campbell's briefcase on the back seat of her car and called Respondent ADAMS to

tell him.   Respondent ADAMS saying he was too busy to deal with it, told

Respondent DIACO about it. Respondent DIACO told him that he would take care

of it, and tasked Mr. Motroni with retrieving the briefcase. The pass card records

for the garage indicated that Mr. Motroni's car left the Bank of America building at

1:46 p.m.

      Mr. Motroni claimed that upon arriving at the Personius home, he

discovered that the briefcase was a large trial bag. Mr. Motroni called Respondent

DIACO at 2:07 p.m. and was instructed to bring the trial bag to the Adams &


                                           34

                                         - 47 -
Diaco offices. The pass card records indicate that he re-entered the building's

parking garage at 2:19 p.m. The bag remained at the Bank of America building

from then until Mr. Motroni and Respondent DIACO left with the bag at 3:23 p.m.

There was never a logical explanation given why Respondent DIACO, or Mr.

Motroni, or some other member of the firm had not simply walked the trial bag to

the Shumaker, Loop & Kendrick's offices in the same building. Nor was it ever

explained why Mr. Campbell, or anyone at Shumaker, Loop & Kendrick, was not

notified that his trial bag was in the building and that he could come and get it.

Instead, Respondent DIACO, along with Mr. Motroni, drove the bag back to Ms.

Personius's residence and left it with her to return. Respondent DIACO's said he

took the bag back to her residence to question her about whether she had looked in

the bag. Why he could not have just questioned her over the phone was never

explained. Once Respondent DIACO and Mr. Motroni had driven the bag back to

Ms. Personius's home, she was instructed to transport the bag back to the Bank of

America building by cab and to see that it was delivered to a security officer in the

lobby. The obvious intent was to have the bag returned anonymously. The

evidence suggests that Respondent DIACO believed that Mr. Campbell would not

discover the true identity of Ms. Personius and, therefore, never connect Adams &

Diaco to his arrest. In fact, Respondent DIACO left a telephone message for Mr.

Ellis that aftemoon proposing a meeting of counsel, including Mr. Campbell, to


                                          35

                                       - 48 -
discuss settlement. Mr. Ellis returned the call while Respondent DIACO and Mr.

Motroni were driving the trial bag back to Ms. Personius's home. Respondent

DIACO made no mention of his possession of the trial bag during that telephone

conversation.

        After leaving the trial bag with Ms. Personius, Mr. Motroni and

Respondent DIACO returned to their office in the Bank of America building, re-

entering the parking garage at 4:21 p.m. Shortly before that time, Ms. Personius's

true identity had been discovered. While driving back to the office, Respondent

DIACO received another phone call from Mr. Ellis. Mr. Ellis confronted

Respondent DIACO with the information that the identity of Ms. Personius was

known and that she had possession of Mr. Campbell's trial bag. Respondent

DIACO then told Mr. Ellis that the trial bag would be returned to the Bank of

America building lobby. Mr. Ellis insisted that it be returned directly to the offices

of Shumaker, Loop & Kendrick.

      Sometime later, Ms. Personius took a taxi back to the Bank of America

building, brought the bag into the lobby, and had the cab driver deliver it to

Shúmaker, Loop & Kendrick at about 5:15 p.m. By their own account,

Respondents ADAMS and DIACO were in possession of Mr. Campbell's trial bag

or knew that one of their employees had possession of it for over four hours.




                                          36

                                        - 49 -
Neither of them made any effort to contact Mr. Campbell or his firm to advise

them of that fact. It was not returned until Mr. Ellis demanded it.

                                           IV.
      The actions of the Respondents, as set out above, and subsequent
      efforts to cover up or otherwise destroy evidence of those actions,
      were intended to disrupt, unfairly influence, and/or otherwise
      prejudice the tribunal, the administration of justice, opposing
      attorney Mr. Campbell and/or opposing parties in ongoing
      litigation in which the Respondents' law firm was engaged.
      Even before Respondents became aware that the identity of Ms. Personius

had been discovered, they began to withhold, destroy, or otherwise secrete the

direct evidence of their involvement in Mr. Campbell's arrest. The first indication

of the Respondents' efforts. to hide their participation was their refusal to notify

Mr. Campbell that they were in possession of his trial bag on the day following the

arrest. Another example occurred later that afternoon, when Mr. Ellis's process

server was locked out of the Adams & Diaco offices, even though there were

obviously people working inside. Mr. Ellis, Mr. Campbell's partner, was

attempting to subpoena Respondent DIACO for a hearing before Judge Arnold the

next moming, January 25, 2013. The hearing concerned Shumaker, Loop &

Kendrick's motion for mistrial of the Schnitt v. Clem case. The motion was based

upon the Respondent's possession and retention of Mr. Campbell's trial bag and

the false and inflammatory comments made by Respondent DIACO to the media




                                          37

                                        - 50 -
the morning after Mr. Campbell's arrest. The subpoena also demanded that

Respondent DIACO produce his cell phone at the hearing.

      Although the process server was locked out of the Adams & Diaco offices

the day before, he was able to serve the Respondent through his wife early the next

morning, January 25, 2013. Regardless, Respondent DIACO failed to appear at the

morning hearing on that date. He had already hired counsel to appear on his behalf

and move for a protective order. Judge Amold commented at trial that his

immediate concern was the exposure the jury may have had to all the publicity

surrounding Mr. Campbell's arrest, rather than Respondent DIACO's disregard of

the subpoena. The Judge did, however, insist that Respondent DIACO appear for a

continuation of the Motion for Mistrial in the afternoon. Respondent DIACO

appeared, but without his cell phone. When questioned about whether he had any

conversations with Ms. Personius or Respondent FILTHAUT on the evening of

Mr. Campbell's arrest, less than 48 hours earlier, Respondent DIACO replied that

he couldn't remember. When asked who his cell phone carrier was, he said he

didn't know. Respondent DIACO's obvious lies to Judge Arnold demonstrate the

lengths to which he was willing to go to avoid discovery of evidence of his

participation in the plot, which could have led to a mistrial of Schnitt v. Clem. Ms.

Personius appeared at the same hearing and testified regarding the trial bag saga,

but when questioned about whether she had been asked to meet and buy drinks for


                                         38

                                       - 51 -
Mr. Campbell, she too refused to testify on Fifth Amendment grounds. By that

afternoon, Ms. Personius also had her own counsel, paid for by Adams & Diaco,

and Respondent DIACO was represented by two attorneys, one for civil and

apparently one for criminal liability. In order to complete the trial, Judge Arnold

put a moratorium on discovery regarding the Motion for Mistrial which remained

in effect until February 5, 2013. As a result, Mr. Campbell and Shumaker, Loop &

Kendrick were unable to take steps to obtain the cell phone records or message

transcripts from the phones of all the Respondents, their employees, or Sergeant

Fernandez. All the Respondents had been provided with notices to preserve that

data. Since then, all of the participants in the conspiracy to arrest Mr. Campbell

have destroyed or secreted the cell phones and/or the important objective evidence

they contained. Respondent ADAMS, Ms. Personius, and Sergeant Fernandez have

all admitted erasure or destruction directly. Respondent ADAMS admitted that all

the Respondents and Ms. Personius had turned their phones over to attorney Lee

Gunn, but Respondent ADAMS refused to say why, claiming attorney-client

privilege. At trial, both Respondent DIACO and Respondent FILTHAUT refused

to answer any questions about the destruction of their cell phone messages and are

subject to the adverse inference that they too have deliberately destroyed them. The

cell phone messages on the Respondents' phones from the night of Mr. Campbell's

arrest are the only objective evidence that could speak to their incrimination or


                                         39

                                       - 52 -
exculpation. The fact that they were erased, destroyed, or that the Respondents

failed to produce them, strongly infers that they did not contain anything

exculpatory.

      Finally, the Respondents failed to offer any credible justification for their

two-month effort to have Mr. Campbell arrested. Respondents' counsel suggested

that the Respondents were motivated by a strong desire to keep intoxicated drivers

off the streets. Although unsupported by evidence, such motivation would seem

more plausible if it had not knowingly been the Respondents' own employee

buying Mr. Campbell drinks and presenting him with the automobile to drive. It

would also have appeared more believable if that employee had not been funneling

information about Mr. Campbell directly through Respondents to waiting police

surveillance. The Referee was presented with no competent evidence that would

support any credible motive, except that the Respondents sought to gain some

advantage in the ongoing civil case brought by Mr. Campbell's client. Respondent

DIACO's affirmative efforts to propose settlement discussions with Mr. Ellis and

Mr. Campbell before the identity of Ms. Personius was discovered further supports

this finding.

       Another argument suggested that Respondents should not be responsible for

Mr. Campbell's decision to drink and drive that night. The argument's logic being

that Mr. Campbell's decision to drive was an intervening independent event that


                                         40

                                       - 53 -
broke the chain of causation leading from their actions to his arrest. The argument

has no merit. The acts of the Respondents on January 23 were not unethical

because they ultimately resulted in Mr. Campbell's arrest. They were unethical

because they were prohibited acts,.and the Respondents willingly committed them.

Ethical violations are not necessarily dependent upon the existence of harm or

injury. Damage is not an indispensable element, as it might be in a civil case. If

Mr. Campbell had walked away from Malio's valet that night and left Ms.

Personius to her own devices, the Respondents' actions would have been just as

unethical and egregious. The unsuccessful effort to target Mr. Campbell for arrest

on November 29, 2012, was just as much a violation of Rules Governing The

Florida Bar as the successful effort was on January 23, 2013.

      Ultimately, the Referee was presented with nothing to suggest that

Respondents' intent was anything other than what the clear and convincing

evidence demonstrates. It was a deliberate and malicious effort to place a heavy

finger on the scale of justice for the sole benefit of the Respondents and their

client. For the Respondents, the harm inflicted on Mr. Campbell, his clients' cause,

Sergeant Fernandez, the legal system, the profession, and the public's confidence

in justice was simply collateral damage.




                                           41

                                       - 54 -
                                    Subsequent Events

      The DUI arrest of Mr. Campbell was investigated by the State Attorney's

Office for the Sixth Judicial Circuit, after the State Attorney for the Thirteenth

Judicial Circuit recused his office from the case. On July 29, 2013, a nolle prosequi

was filed. Mr. Campbell's arrest was subsequently expunged. Although evidence

of the basis for refusing to prosecute was not adduced at trial, it appears that all of

the statutory elements of a valid entrapment defense existed. Fla. Stat. §777.201.

      Following the events of January 23-25, 2013, the Schnitt v. Clem jury trial

was completed. There was a defense verdict. Following the trial, the Plaintiff's

Motion for Mistrial was converted into a Motion for New Trial, and the restriction

on discovery was lifted. Before an evidentiary hearing was held on the alleged

misconduct of Defendant's counsel, the parties entered into mediation and agreed

to a settlement.

      After the settlement, the Schnitts discharged Mr. Campbell and the firm of

Shumaker, Loop, & Kendrick from further representation. As of the date of trial,

there was ongoing litigation between Shumaker, Loop, & Kendrick and their

former clients regarding the payment of fees.

       The Tampa Police Department, after an administrative personnel hearing,

discharged Sergeant Raymond Femandez from the force. Officer Tim McGinnis

was removed from the DUI Squad.


                                           42

                                        - 55 -
       Several witnesses at trial, as well as Respondent DIACO's counsel, have

asserted that the United States Attomey for the Middle District of Florida is

conducting a Federal grand jury investigation that is continuing. As of this date, no

Federal criminal charges have been filed against the Respondents or others

regarding the events described above.

III.   RECOMMENDATIONS AS TO GUILT
       A. Stephen Christopher Diaco - No. 2013-10,735 (13F)
          I recommend that the Respondent be found guilty of violating Rule 3-4.3

       of the Rules of Discipline of The Florida Bar; and Rule 4-3.4(a); Rule 4-

       3.4(g); Rule 4-3.5(c); Rule 4-3.6(a); Rule 4-4.4(a); Rule 4-5.1(c); Rule 4-

       5.3(b); and Rule 4-8.4(a), (c), and (d) of Rules of Professional Conduct.

          1. Violation: Rule 3-4.3 (Misconduct and Minor Misconduct)
                    The clear and convincing evidence is that STEPHEN
             CHRISTOPHER DIACO conspired with Respondents ADAMS and
             FILTHAUT, employee Melissa Personius, and Sergeant Raymond
             Fernandez of the Tampa Police Department to improperly effect the
             arrest of C. Philip Campbell, Esq., and then attempted to cover-up or
             otherwise destroy evidence of his participation in that conspiracy
             contrary to honesty and justice.

          2. Violation: Rule 4-3.4(a) (unlawfully obstruct another party's
             access to evidence or other material)
                   The clear and convincing evidence is that STEPHEN
             CHRISTOPHER DIACO deliberately obstructed access to or
             concealed the trial bag of C. Philip Campbell, Esq.; destroyed and/or
             concealed his cell phone and/or its contents, which he knew or should
             have known were relevant to a pending or reasonably foreseeable
             proceeding; and refused to produce his cell phone or information
             about his cell phone provider at the January 25, 2013 hearing, which


                                          43

                                        - 56 -
  he knew or should have known were relevant to a pending or
  reasonably foreseeable proceeding.

3. Violation: Rule 4-3.4(g) (present, participate in presenting, or
   threaten to present criminal charges solely to obtain an advantage
   in a civil matter)
         The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO conspired with Respondents ADAMS and
   FILTHAUT, employee Melissa Personius, and Sergeant Raymond
   Fernandez of the Tampa Police Department to improperly effect the
   arrest of C. Philip Campbell, Esq., solely to obtain an advantage in an
   ongoing litigation.

4. Violation: Rule 4-3.5(c) (conduct intended to disrupt a tribunal)
          The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO conspired with Respondents ADAMS and
   FILTHAUT, employee Melissa Personius, and Sergeant Raymond
   Fernandez of the Tampa Police Department to improperly effect the
   arrest of C. Philip Campbell, Esq., with the intent that it disrupt an
   ongoing civil trial.
   2Violation: Rule 4-3.6(a) (prejudicial extrajudicial statements
5. Violation: Rule 4-3.6(a) (prejudicial extrajudicial statements
   prohibited)
          The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO made statements to the media on January
   24, 2013, regarding: his disagreement with the Court granting a
   stipulated trial recess; the arrest of C. Philip Campbell, Esq.; and the
   work ethic and prior history of Mr. Campbell. All statements were
   made with the knowledge that there was a substantial likelihood of
   materially prejudicing the ongoing jury trial.

6. Violation: Rule 4-4.4(a) (means that have no substantial purpose
   other than to embarrass, delay, or burden)
          The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO deliberately failed to immediately return
   the trial bag of C. Philip Campbell, Esq. or notify him or his firm of
   the bag's location in order to delay or burden Mr. Campbell in an
   ongoing trial.


                               44

                             - 57 -
7. Violation: Rule 4-5.1(c) (Responsibilities of partners, Managers
   and Supervisory Lawyers)
         The clear and convincing evidence is that STEPHEN
  CHRISTOPHER DIACO deliberately conspired with or otherwise
  ordered or ratified the conduct of Respondents ADAMS and
  FILTHAUT regarding their actions taken to improperly effect the
  arrest of C. Philip Campbell, Esq. and/or failed to take remedial action
  to avoid or mitigate the foreseeable potential results of those wrongful
  actions. Further Respondent DIACO ordered or ratified the conduct of
  associate Brian Motroni in concealing the trial bag of Mr. Campbell.
  As an attorney with managerial authority, Respondent DIACO was
  responsible for the conduct of Respondent FILTHAUT and attorney
  Brian Motroni.

8. Violation: Rule 4-5.3(b) (Responsibilities Regarding Nonlawyer
   Assistants)
          The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO conspired with, ordered and/or ratified the
   conduct of his nonlawyer employee, Melissa Personius, to improperly
   effect the arrest of C. Philip Campbell, Esq. and conceal his trial bag;
   failed to take appropriate remedial action when he knew that the
   consequences of her conduct could be avoided; and failed to make
   reasonable efforts to ensure that her conduct was compatible with
   Respondent's professional obligations. As an attorney with
   managerial authority, Respondent DIACO was responsible for the
   conduct of Melissa Personius.

9. Violation: Rule 4-8.4(a), (c), and (d) (Violating or Promoting
   Violation of Rules of Professional Conduct; Engaging in conduct
   involving dishonesty, fraud or deceit; Conduct in connection with
   the practice of law that is prejudicial to the administration of
   justice)
         The clear and convincing evidence is that STEPHEN
   CHRISTOPHER DIACO conspired with Respondents ADAMS and
   FILTHAUT, nonlawyer employee Melissa Personius, and Sergeant
   Raymond Fernandez of the Tampa Police Department to improperly
   effect the arrest of C. Philip Campbell, Esq., and covered up or
   otherwise destroyed evidence of his participation in that conspiracy.
   Respondent DIACO further engaged in fraudulent, dishonest, or

                               45

                              - 58 -
      deceitful conduct by lying to Judge Arnold on January 25, 2013,
      regarding his knowledge of his cell phone provider and his
      recollection of discussions or communications with Melissa Personius
      and Respondent FILTHAUT on the evening of January 23, 2013. He
      further engaged in misleading and deceitful conduct by making public
      statements to the news media that were intended to embarrass and
      humiliate opposing counsel in regard to his arrest for DUI on the
      previous evening without disclosing his own active role in those
      events or the role played by the other Respondents, his employee
      Melissa Personius, and that of Sergeant Raymond Fernandez. In
      addition, this conduct delayed the ongoing litigation and required
      Judge Arnold to interview the jurors regarding this trial publicity.

B. Robert D. Adams - No. 2013-10,736 (13F)
   I recommend that the Respondent be found guilty of violating Rule 3-4.3

of the Rules of Discipline of The Florida Bar; and Rule 4-3.4(a); Rule 4-

3.4(g); Rule 4-3.5(c); Rule 4-4.4(a); Rule 4-5.1(c); Rule 4-5.3(b); and

Rule 4-8.4(a), (c), and (d) of Rules of Professional Conduct.

   1. Violation: Rule 3-4.3 (Misconduct and Minor Misconduct)
            The clear and convincing evidence is that ROBERT D.
      ADAMS conspired with Respondents DIACO and FILTHAUT,
      employee Melissa Personius, and Sergeant Raymond Fernandez of the
      Tampa Police Department to improperly effect the arrest of C. Philip
      Campbell, Esq., and then attempted to cover-up or otherwise destroy
      evidence of his participation in that conspiracy.

   2. Violation: Rule 4-3.4(a) (unlawfully obstruct another party's
      access to evidence)
            The clear and convincing evidence is that ROBERT D.
      ADAMS deliberately concealed the trial bag of C. Philip Campbell,
      Esq. and destroyed and/or concealed his cell phone and/or its contents,
      which he knew or should have known were relevant to a pending or
      reasonably foreseeable proceeding.



                                  46

                                 - 59 -
3. Violation: Rule 4-3.4(g) (present, participate in presenting, or
   threaten to present criminal charges solely to obtain an advantage
   in a civil matter)
         The clear and convincing evidence is that ROBERT D.
   ADAMS conspired with Respondents DIACO and FILTHAUT,
   employee Melissa Personius, and Sergeant Raymond Fernandez of the
   Tampa Police Department to improperly effect the arrest of C. Philip
   Campbell, Esq., solely to obtain an advantage in an ongoing civil
   litigation.

4. Violation: Rule 4-3.5(c) (conduct intended to disrupt a tribunal)
         The clear and convincing evidence is that ROBERT D.
   ADAMS conspired with Respondents DIACO and FILTHAUT,
   employee Melissa Personius, and Sergeant Raymond Fernandez of the
   Tampa Police Department to improperly effect the arrest of C. Philip
   Campbell, Esq., with the intent that it disrupt an ongoing civil trial.

5. Violation: Rule 4-4.4(a) (means that have no substantial purpose
   other than to embarrass, delay, or burden)
          The clear and convincing evidence is that ROBERT D.
   ADAMS failed to immediately return the trial bag of C. Philip
   Campbell, Esq. or notify him or his firm of the bag's location in order
   to delay or burden Mr. Campbell in an ongoing trial.

6. Violation: Rule 4-5.1(c) (Responsibilities of Partners, Managers,
   and Supervisory Lawyers)
          The clear and convincing evidence is that ROBERT D.
   ADAMS deliberately conspired with or otherwise ordered or ratified
   the conduct of Respondents DIACO and FILTHAUT regarding their
   actions taken to improperly effect the arrest of C. Philip Campbell,
   Esq., and/or failed to take remedial action to avoid or mitigate the
   foreseeable potential results of those wrongful actions. Respondent
   ADAMS ordered Respondent FILTHAUT to contact Sergeant
   Raymond Fernandez of the Tampa Police Department in furtherance
   of the effort to effect Mr. Campbell's arrest; Respondent ADAMS
   was aware of Respondent FILTHAUT's prior improper conduct and
   ratified it. As an attorney with managerial authority, Respondent
   ADAMS was responsible for the conduct of Respondent FILTHAUT.


                               47

                             - 60 -
  7. Violation: Rule 4-5.3(b) (Responsibilities Regarding Nonlawyer
     Assistants)
            The clear and convincing evidence is that ROBERT D.
     ADAMS conspired with, ordered and/or ratified the conduct of his
     nonlawyer employee, Melissa Personius, to improperly effect the
     arrest of C. Philip Campbell, Esq.; failed to take appropriate remedial
     action when he knew that the consequences of her conduct could be
     avoided; and failed to make reasonable efforts to ensure that her
     conduct was compatible with Respondent's professional obligations.
     As an attorney with managerial authority, Respondent ADAMS was
     responsible for the conduct of Melissa Personius.

  8. Violation: Rule 4-8.4(a), (c), and (d) (Violating or Promoting
     Violation of Rules of Professional Conduct; Engaging in conduct
     involving dishonesty, fraud or deceit; Conduct in connection with
     the practice of law that is prejudicial to the administration of
     justice)
            The clear and convincing evidence is that ROBERT D.
     ADAMS conspired with Respondents DIACO and FILTHAUT,
     employee Melissa Personius, and Sergeant Raymond Fernandez of the
     Tampa Police Department to effect the arrest of C. Philip Campbell,
     Esq., and then covered up or otherwise destroyed evidence of his
     participation in that conspiracy. In addition, this conduct delayed or
     otherwise disrupted the ongoing litigation and required Judge Arnold
     to interview the jurors regarding trial publicity produced as a result of
     the conspiracy.

C. Adam Robert Filthaut - No. 2013-10,737 (13F)
   I recommend that the Respondent be found guilty of violating Rule 3-4.3

of the Rules of Discipline of The Florida Bar; and Rule 4-3.4(a); Rule 4-

3.4(g); Rule 4-3.5(c); and Rule 4-8.4(a), (c), and (d) of Rules of

ProfessionalConduct.




                                  48

                               - 61 -
1. Violation: Rule 3-4.3 (Misconduct and Minor Misconduct)
        The clear and convincing evidence is that ADAM ROBERT
  FILTHAUT conspired with Respondents DIACO and ADAMS,
  employee Melissa Personius, and Sergeant Raymond Fernandez of the
  Tampa Police Department to improperly effect the arrest of C. Philip
  Campbell, Esq., and then attempted to cover-up or otherwise destroy
  evidence of his participation in that conspiracy.

2. Violation: Rule 4-3.4(a) (unlawfully obstruct another party's
   access to evidence)
        The clear and convincing evidence is that ADAM ROBERT
  FILTHAUT destroyed and/or concealed his cell phone and/or its
  contents, which he knew or should have known were relevant to a
  pending or reasonably foreseeable proceeding.

3. Violation: Rule 4-3.4(g) (present, participate in presenting, or
   threaten to present criminal charges solely to obtain an
   advantage in a civil matter)
           The clear and convincing evidence is that ADAM ROBERT
   FILTHAUT conspired with Respondents DIACO and ADAMS,
   employee Melissa Personius, and Sergeant Raymond Fernandez of the
   Tampa Police Department to improperly effect the arrest of C. Philip
   Campbell, Esq., solely to obtain an advantage in an ongoing civil
   litigation.

4. Violation: Rule 4-3.5(c) (Conduct intended to disrupt a tribunal)
        The clear and convincing evidence is that ADAM ROBERT
   FILTHAUT conspired with Respondents DIACO and ADAMS,
   employee Melissa Personius, and Sergeant Raymond Fernandez of the
   Tampa Police Department to improperly effect the arrest of C. Philip
   Campbell, Esq., with the intent that it disrupt an ongoing civil trial.




                               49

                             - 62 -
         5. Violation: Rule 4-8.4(a), (c), and (d) (Violating or Promoting
            Violation of Rules of Professional Conduct; Engaging in conduct
             involving dishonesty, fraud or deceit; Conduct in connection with
             the practice of law that is prejudicial to the administration of
            justice)
                   The clear and convincing evidence is that ADAM ROBERT
            FILTHAUT conspired with Respondents DIACO and ADAMS,
            employee Melissa Personius, and Sergeant Raymond Fernandez of the
            Tampa Police Department to improperly effect the arrest of C. Philip
            Campbell, Esq., and then covered up or otherwise destroyed evidence
            of his participation in that conspiracy. Respondent FILTHAUT further
            engaged in dishonesty, deceit and/or misrepresentation when he failed
            to disclose to Sergeant Fernandez that Mr. Campbell was the opposing
            attorney in a high profile civil action that was then currently being
            defended by the Adams & Diaco law firm. In addition, this conduct
            delayed the ongoing litigation and required Judge Arnold to interview
            the jurors regarding trial publicity produced as a result of the
            conspiracy.

IV.   CASE LAW
      Before arriving at a recommendation as to the disciplinary measures to be

applied the Referee considered the following case law:

      Florida Bar v. Cox, 794 So. 2d 1278 (Fla. 2001); Florida Bar v.
      Rotstein, 835 So. 2d 241 (Fla. 2002); Florida Bar v. Korones, 752 So.
2d (Fla. 2000); Florida Bar v. Bern, 425 So. 2d 526 (Fla. 1982);
      Florida Bar v. Swann, 116 So. 3d 1225 (Fla. 2013); Florida Bar v.
      Doherty, 94 So. 3d 443 (Fla. 2012); Florida Bar v. Klein, 774 So. 2d
685 (Fla. 2000); Florida Bar v. Gardiner, No. SC11-2311, 2014 WL
2516419 (Fla. June 5, 2014); Florida Bar v. Glueck, 985 So. 2d 1052
      (Fla. 2008); Florida Bar v. St. Louis, 967 So. 2d 108 (Fla. 2007);
      Florida Bar v. Hmielewski,702 So. 2d 218 (Fla. 1997); Florida Bar v.
      Riggs, 944 So. 2d 167 (Fla. 2006); Florida Bar v. Ratiner, 46 So. 3d
35 (Fla. 2010).




                                        50

                                      - 63 -
V.    RECOMMENDATION AS TO DISCIPLINARY MEASURES
      TO BE APPLIED
      A. Stephen Christopher Diaco - No. 2013-10,735 (13F)
      I recommend that Respondent STEPHEN CHRISTOPHER DIACO be

found guilty of misconduct justifying disciplinary measures and that he be

disciplined by:

          1. Permanent Disbarment
          2. Payment of The Florida Bar's costs in these proceedings

      B. Robert D. Adams - No. 2013-10,736 (13F)
      I recommend that Respondent ROBERT D. ADAMS be found guilty of

misconduct justifying disciplinary measures and that he be disciplined by:

          1. Permanent Disbarment
          2. Payment of The Florida Bar's costs in these proceedings

      C. Adam Robert Filthaut - No. 2013-10,737 (13F)
      I recommend that Respondent ADAM ROBERT FILTHAUT be found

guilty of misconduct justifying disciplinary measures and that he be disciplined by:

          1. Permanent Disbarment
          2. Payment of The Florida Bar's costs in these proceedings

VI.    PERSONAL HISTORY, PAST DISCIPLINARY RECORD, AND
       AGGRAVATING AND MITIGATING FACTORS
       In recommending sanctions after finding misconduct, the Referee considered

the following factors as to each Respondent:


                                         51

                                       - 64 -
            a) the duty violated;
            b) the lawyer's mental state;
            c) the potential or actual injury caused by the lawyer's
               misconduct; and
            d) the existence of aggravating or mitigating factors.
   A. Stephen Christopher Diaco - No. 2013-10,735 (13F)
      Prior to recommending discipline pursuant Rule 3-7.6 (m)(1), I considered

the following:

      1. Personal History of Respondent
         a. Date of Birth - 1968
         b. Date Admitted to the Bar - April 25, 19943

      2. Duties Violated
      The following Florida Standards for Imposing Lawyer Sanctions (Standards)

support the sanction of disbarment:

         a. Violations of Duties Owed to the Public
      Pursuant to Section 5.11, disbarment is appropriate when:
              f) a lawyer engages in any other intentional conduct
             involving dishonesty, fraud, deceit, or misrepresentation
             that seriously adversely reflects on the lawyer's fitness to
             practice.

          b. Violations of Duties Owed to the Legal System
      Pursuant to section 6.11, disbarment is appropriate when a lawyer:


3 Subsequent to the sanctions hearing, the Referee requested biographical
information from each respondent, including education and employment
information. Counsel for Respondents ADAMS and FILTHAUT responded with
the information. Referee received no response from counsel for Respondent
DIACO, but did obtain his year of birth and date admitted to the Bar from The
Florida Bar.

                                          52

                                       - 65 -
              a) with the intent to deceive the court, knowingly makes
             a false statement or submits a false document; or
              b) improperly withholds material information, and
             causes serious or potentially serious injury to a party, or
             causes a significant or potentially significant adverse
             effect on the legal proceeding.

          c. Violations of Other Duties Owed as a Professional
      Pursuant to section 7.1, disbarment is appropriate when "a lawyer

intentionally engages in conduct that is a violation of a duty owed as a professional

with the intent to obtain a benefit for the lawyer or another, and causes serious or

potentially serious injury to a client, the public, or the legal system."

      3. The Potential or Actual Injury Caused By the Respondents
         Misconduct
          a. Wrongful arrest and incarceration of C. Philip Campbell, Esq.;
          b. Public humiliation of Mr. Campbell and damage to his professional
             reputation;
          c. Disruption of ongoing jury trial and tainting ofjury;
          d. Discharge of Sergeant Raymond Fernandez from the Tampa Police
             Department;
          e. Removal of Officer Tim McGinnis from DUI Squad;
          f. Dismissal of significant number of pending DUI cases4;
          g. Public loss of confidence in lawyers and legal system; and
          h. Public loss of confidence in law enforcement.




4 Although The Florida Bar did not adduce any testimony or produce any
documentation regarding the dismissals, a number of the news articles in the
compilation submitted by The Bar during the penalty phase hearing contained
quotations from Tampa Police officials confirming this fact.

                                            53

                                         - 66 -
      4. The Existence of Aggravating or Mitigating Circumstances
         a. Aggravation
      The Referee finds the following aggravating factors pursuant to 9.22 of

Standard 9.2:

            b. Dishonest or Selfish Motive;
            d. Multiple offenses;
            f. Submission of false evidence, false statements, or
               other deceptive practices during the disciplinary
               process;
            i. Substantial experience in the practice of law.

         b. Mitigation

      The Referee finds the following as to mitigating factors pursuant to 9.32 of

Standard 9.3:

            a. Absence of prior disciplinary record; and
            g. Character or reputation.

                                   Commentary

      During the two days of testimony regarding the sanctions to be

recommended, there was ample testimony from multiple witnesses regarding the

generosity of Respondent DIACO, his charitable efforts, public service, and loyalty

to friends and employees. Virtually all of the witnesses professed to have little or

no knowledge regarding the allegations of Respondent's conduct that resulted in

this proceeding.




                                         54

                                       - 67 -
      At the conclusion of the hearing, Respondent's counsel sought to introduce

an affidavit from the Respondent, presumably expressing remorse and seeking to

take responsibility for the events that led to this proceeding. The Referee refused to

admit the affidavit, although counsel was allowed to proffer it for the record. It was

not read or considered. Respondent DIACO, throughout this proceeding, has

refused to testify under oath regarding anything connected to the events

surrounding these proceedings. He may not shield himself from cross-examination

by invocation of the Fifth Amendment while at the same time seeking to submit

sworn statements supporting mitigation.

      Respondent DIACO is an experienced, apparently competent attorney with

20 years in the profession. He and his firm have multiple offices and employ

numerous associates and paralegal staff. Adams & Diaco have major clients and

are, by all appearances, professionally and financially successful.

       Against this backdrop, it is all the more disturbing that Respondent DIACO,

one of the firm's managing partners, engaged in actions against a fellow attorney

that were inexplicably egregious, spiteful, and malicious. While Mr. Campbell and

his firm were reeling from the fallout of the Respondents' conspiracy, Respondent

DIACO attempted to leverage the moment to his advantage by proposing to

discuss settlement. There was no evidence presented at trial to support the

suggestion that Mr. Campbell intended to drink and drive on the night of his arrest,


                                          55

                                        - 68 -
or that he had a habit of drinking and driving. The clear and convincing evidence

was that Respondent DIACO's intent was to target Mr. Campbell for arrest

because he was opposing counsel in a high-profile case and that it would benefit

his firm and his client.

      Respondent DIACO's efforts to exploit the situation did not cease until the

identity of Ms. Personius was ultimately discovered. The inevitable attempted

cover up followed these multiple offenses, including the bizarre travels of Mr.

Campbell's trial briefcase. The cover up effort included false testimony before

Judge Arnold, a false affidavit filed in Schnitt v. Clem, obstruction of service of

process, destruction or secreting of known relevant evidence, and the deliberate

failure to disclose a key witness, Kristopher Personius, during discovery in this

proceeding.

       If the cover up had succeeded, Mr. Campbell would have been the attorney

answering charges from The Florida Bar, as well as the State of Florida. This

malicious tampering with another person's personal life and career was not only

unprofessional, it was inexcusable.

       Respondent DIACO's many admittedly generous and unselfish acts do not

atone for the multiple aggravated violations he committed. It is the Referee's

recommendation that he be permanently disbarred.




                                        56

                                      - 69 -
   B. Robert D. Adams - No. 2013-10,736 (13F)
      Prior to recommending discipline pursuant Rule 3-7.6 (m)(1), I considered

the following:

      1. Personal History of Respondent Robert D Adams:
         a. Date of Birth - May 27, 1969
         b. Education - University of Florida, B.A. w/Honors, 1991
                        Stetson College of Law, J.D. w/Honors, 1996
         c. Employment - Associate, Harris, Barrett, Mann & Dew,
                            1996 - 1998; Shareholder Adams & Diaco,
                         1998 to present.
         d. Date Admitted to the Bar - September 26, 1996

      2. Duties Violated
      The following Florida Standards for Imposing Lawyer Sanctions (Standards)

support the sanction of disbarment:

         a. Violations of Duties Owed to the Public
      Pursuant to section 5.11, disbarment is appropriate when:
              f) a lawyer engages in any other intentional conduct
             involving dishonesty, fraud, deceit, or misrepresentation
             that seriously adversely reflects on the lawyer's fitness to
             practice.

          b. Violations of Duties Owed to the Legal System
      Pursuant to section 6.11, disbarment is appropriate when a lawyer:
              a) with the intent to deceive the court, knowingly makes
             a false statement or submits a false document; or
              b) improperly withholds material information, and
             causes serious or potentially serious injury to a party, or
             causes a significant or potentially significant adverse
             effect on the legal proceeding.




                                          57

                                       - 70 -
          c. Violations of Other Duties Owed as a Professional
      Pursuant to section 7.1, disbarment is appropriate when "a lawyer

intentionally engages in conduct that is a violation of a duty owed as a professional

with the intent to obtain a benefit for the lawyer or another, and causes serious or

potentially serious injury to a client, the public, or the legal system."

       3. The Potential or Actual Injury Caused By the Respondents
          Misconduct
           a. Wrongful arrest and incarceration of C. Philip Campbell, Esq.
           b. Public humiliation of Mr. Campbell and damage to his professional
              reputation
           c. Disruption of ongoing jury trial and tainting ofjury
           d. Discharge of Sergeant Raymond Fernandez from the Tampa Police
              Department
           e. Removal of Officer Tim McGinnis from DUI Squad
           f. Dismissal of significant number of pending DUI cases
           g. Public loss of confidence in lawyers and legal system
           h. Public loss of confidence in law enforcement

       4. The Existence of Aggravating or Mitigating Circumstances
          a. Aggravation

       The Referee finds the following aggravating factors pursuant to 9.22 of

Standard 9.2:

              b. Dishonest or Selfish Motive;
              c. A pattern of misconduct;
              d. Multiple offenses;
              f. submission of false evidence, false statements, or other
              deceptive practices during the disciplinary process;
              i. Substantial experience in the practice of law.




                                            58

                                          - 71 -
             b.    Mitigation
      The Referee finds the following mitigating factors pursuant to 9.32 of

Standard 9.3:

             a. Absence of prior disciplinary record; and
             g. Character or reputation.

                                     Commentary
      During the hearing regarding sanctions, several witnesses testified on behalf

of Respondent ADAMS. Affidavits were also introduced on his behalf. All were

supportive of him as a loyal friend, a worthy mentor to young lawyers, and a

generous and competent professional. The Florida Bar conceded that the

Respondent had no prior disciplinary record. None of the Respondent's witnesses

were aware of any specific information about the Respondent's conduct that

resulted in their being called as a character witness.

      The Bar did produce one witness to testify in support of an additional

aggravation factor for this Respondent.

      Dr. Robert Frankl, D.C. is a chiropractor from Miami Shores. During the

latter part of 2009 through the first few months of 2010, Dr. Frankl was involved in

litigation regarding the collection of fees against Progressive Insurance Company,

represented by Respondent ADAMS. The issue in the case was the reasonableness

of the doctor's fees for treatment that had been billed to Progressive.




                                           59

                                        - 72 -
      Dr. Frankl testified that a few days prior to trial in the case, two young

women appeared at his office for a consultation appointment. Both women gave

what were later found to be false names, and when asked, each were unable to

provide any identification. Both women claimed to have been injured and in need

of chiropractic treatment. Each woman inquired whether Dr. Frankl would be

willing to discount his normal rate since they each claimed a lack of applicable

insurance coverage. He told them he would not reduce his fees, but was willing to

accept payment over time. Dr. Frankl arranged an appointment for both women the

following week. Neither woman appeared for their respective appointments and

Dr. Frankl never heard from them again.

      The week following the consultation with the two women, Dr. Frankl was

surprised to see some blown up photographs of his office in the courtroom during

the Progressive Insurance Company trial. He could not recall anyone coming in to

take the photographs, although they seemed recent since they included a new

freezer that had been purchased a few weeks before the trial. After the trial, Dr.

Frankl remembered the two strange women who appeared at his office without

identification. Using the phone number log on his phone from the women's initial

call for an appointment and the internet, Dr. Frankl was able to locate a picture of

one of the women and learn that she was a paralegal in the Miami office of Adams

& Diaco. He believed that their purpose for visiting him was to lure him into


                                          60

                                      - 73 -
committing "insurance fraud" or to otherwise obtain admissions from him

regarding his fee policy that might be used against him in the upcoming trial.

      Dr. Frankl has a history of litigating for his fees, as he freely admitted. He

also admitted that he regularly files complaints about attorneys with The Florida

Bar. He did so in this instance, and got a response letter back from a Bar

representative a few days later. He was advised that it was not a proper Bar matter,

and that it would have to be resolved by a civil action. Dr. Frankl was not easily

dissuaded. He then filed a complaint with the Division of Consumer Services of

the Florida Department of Financial Services regarding the actions of Progressive

Insurance Company's counsel and paralegals. In response, Dr. Frankl received a

copy of a response letter from a Progressive representative that was sent to the

Department responding to the complaint. The letter alleged that Respondent

ADAMS did not direct his employees to "present false information in order to

secure evidence against Dr. Frankl at trial; however, it does appear that two non-

attorney employees ofAdams and Diaco did go to Dr. Frankl's office in order to

obtain pictures ofDr. Frankl's office."

       The Division took no further action regarding Dr. Frankl's complaint. A few

years later, Dr. Frankl read a newspaper account of the Campbell DUI case and

recognized the Adams & Diaco law firm as the subject of one of his numerous

ethics complaints. He contacted Mr. Campbell and related his experience regarding


                                          61

                                        - 74 -
Respondent ADAMS's paralegals that, he was convinced, had attempted to set him

up. His story was picked up by a newspaper reporter and thereafter came to the

attention of The Florida Bar in this matter.

      Dr. Frankl's bias was admitted and his credibility regarding the 2010

incident would be suspect, were it not for the admission by Progressive that two

Adams & Diaco employees did appear at his office as he testified. Respondent

ADAMS, who testified at the guilt phase of this proceeding, offered no rebuttal to

Dr. Frankl's serious accusations during the sanctions phase hearing. If, as the

Progressive letter suggests, the only purpose of the two Adams & Diaco employees

visit was to obtain photographs of Dr. Frankl's office interior, then there are

provisions under the rules that provide for it. At the very least, the incident reflects

a willingness to use surreptitious methods to accomplish goals that should have

been addressed through an above-board discovery process.

      This incident occurred a little over two years before the events that are the

subject of this proceeding. No other evidence or testimony regarding it was

produced except for copies of the correspondence from Progressive, the letter from

The Florida Bar, and some copies of Dr. Frankl's internet search results. In the

absence of some reasonable explanation, which was not forthcoming during the

sanctions hearing, Dr. Frankl's experience with Respondent ADAM's unorthodox

discovery methods cannot be ignored. His counsel in this matter has argued that


                                           62

                                        - 75 -
Respondent's actions in the events that resulted in this proceeding were "aberrant"

or "atypical." Dr. Frankl's unrebutted testimony, confirmed through the

correspondence, suggests otherwise. The incident displays willingness to engage in

a pattem of conduct employing non-lawyer personnel to deliberately misrepresent

their identity to accomplish purposes beyond normal discovery.

      The Referee will not reiterate the comments regarding Respondent ADAMS

that were previously set out in the narrative of the events of January 23 - 25, 2013.

Respondent ADAMS' involvement in those events, as demonstrated by the cell

phone call and text records, was extensive. Respondent ADAMS was the first

person Ms. Personius called when she spotted Mr. Campbell at Malio's that night,

and Respondent ADAMS was the last person she spoke to immediately preceding

getting into her car with Mr. Campbell, less than ten minutes before his arrest. She

received a text from Respondent ADAMS less than seven minutes before his arrest

and sent a text back to Respondent ADAMS two minutes later.

      Respondent ADAMS, like his co-Respondents, is an experienced, competent

attorney and litigator. His counsel has argued that Respondent suffered a 3-½ hour

"lapse in judgment" and that his "mistakes were spontaneous" and "unplanned."

The record reflects otherwise.      The evidence was clear and convincing that

Respondent ADAM's participation in the effort to effect the arrest of Mr.

Campbell was calculated and had no other purpose than to gain some advantage in


                                          63

                                        - 76 -
the ongoing Schnitt v. Clem jury trial. Respondent ADAMS had weeks to

contemplate the failed attempt to arrest Mr. Campbell on November 29, 2012, and

the legal, ethical, and moral implications of that attempt. He had weeks to discuss

that effort with the co-Respondents and to exercise his experienced judgment

regarding the propriety and advisability of any similar future efforts. When the

next opportunity arrived, he didn't caution, he didn't object, he didn't "mentor,"

and he didn't hesitate.

      The next day, Respondent ADAMS was again the first person Ms. Personius

called when she discovered Mr. Campbell's trial briefcase in her car. Respondent

claimed he was "too busy" to deal with it. When the opportunity came to again

exercise some ethical and moral judgment, he declined and passed it off to

Respondent DIACO.

      The cover up followed. He erased his cell phone text messages and for

months refused to testify under oath regarding the events. He too failed to list

Kristopher Personius as a person with knowledge of the events of that night in

response to The Florida Bar's interrogatories. On the morning of trial, he claimed

to have finally realized that his license to practice law might be in jeopardy and

chose to testify.

       The Referee recommends that Respondent ADAMS be permanently

disbarred.


                                         64

                                       - 77 -
   C. Adam Robert Filthaut - No. 2013-10,737 (13F)
      Prior to recommending discipline pursuant Rule 3-7.6 (m)(1), I considered

the following:

      1. Personal History of Respondent Adam Robert Filthaut
         a. Date of Birth - June 16, 1974
         b. Education - University of Detroit, B.S., 1996
                         Thomas M. Cooley Law School, J.D., 2000
         c. Employment - Hillsborough County Public Defender's
                            Office, 2001 - 2003; Adams & Diaco, P.A.,
                            2003 to present.
         d. Date Admitted to the Bar - September 14, 2000

      2. Duties Violated
      The following Florida Standards for Imposing Lawyer Sanctions (Standards)

support the sanction of disbarment:

         a. Violations of Duties Owed to the Public
      Pursuant to section 5.11, disbarment is appropriate when:
              f) a lawyer engages in any other intentional conduct
             involving dishonesty, fraud, deceit, or misrepresentation
             that seriously adversely reflects on the lawyer's fitness to
             practice.

          b. Violations of Duties Owed to the Legal System
      Pursuant to section 6.11, disbarment is appropriate when a lawyer:
              a) with the intent to deceive the court, knowingly makes
             a false statement or submits a false document; or
              b) improperly withholds material information, and
             causes serious or potentially serious injury to a party, or
             causes a significant or potentially significant adverse
             effect on the legal proceeding.




                                          65

                                         - 78 -
          c. Violations of Other Duties Owed as a Professional
      Pursuant to section 7.1, disbarment is appropriate when "a lawyer

intentionally engages in conduct that is a violation of a duty owed as a professional

with the intent to obtain a benefit for the lawyer or another, and causes serious or

potentially serious injury to a client, the public, or the legal system."

      3. The Potential or Actual Injury Caused By the Respondents
         Misconduct
          a. Wrongful arrest and incarceration of C. Philip Campbell, Esq.
          b. Public humiliation of Mr. Campbell and damage to his professional
             reputation
          c. Disruption of ongoing jury trial and tainting ofjury
          d. Discharge of Sergeant Raymond Femandez from the Tampa Police
             Department
          e. Removal of Officer Tim McGinnis from DUI Squad
          f. Dismissal of significant number of pending DUI cases
          g. Public loss of confidence in lawyers and legal system
          h. Public loss of confidence in law enforcement

       4. The Existence of Aggravating or Mitigating Circumstances
          a. Aggravation
       The Referee finds the following aggravating factors pursuant to section 9.22

of Standard 9.2:

              b. Dishonest or Selfish Motive;
              c. A pattern of misconduct;
              d. Multiple offenses;
              f. Submission of false evidence, false statements, or other
                 deceptive practices during the disciplinary process;
              i. Substantial experience in the practice of law.




                                            66

                                          - 79 -
         b. Mitigation
      The Referee fmds the following as to mitigating factors pursuant to section

9.32 of Standard 9.3:

             a. Absence of prior disciplinary record; and
             g. Character or reputation.

                                   Commentary
      Several witnesses testified on behalf of Respondent FILTHAUT during the

sanctions hearing. He was described as a competent professional and a loyal friend.

Respondent has no prior disciplinary record and his character and reputation were

considered excellent.

      Respondent's counsel, in his written argument following the hearing on

penalties, argues a number of mitigation factors, but the Referee may not fmd that

they exist based only upon counsel's argument.

      The record does not support the remaining mitigating factors urged by

Respondent's counsel. There was nothing to suggest the absence of a dishonest or

selfish motive. There was no evidence of personal or emotional problems.

Negotiating with The Florida Bar for an agreed-upon sanction did not constitute a

display of a cooperative attitude toward these proceedings, especially in light of the

Respondent's refusal to testify and his failure to retain or produce his cell phone

text messages. He certainly has a right to rely on the Fifth Amendment, but doing

so did not amount to cooperation. Likewise, the failure to disclose Kristopher


                                          67

                                        - 80 -
Personius as a person with knowledge of the events that led to these proceedings in

response to The Florida Bar interrogatory certainly constitutes the opposite of

cooperation.

      As the Referee previously indicated in the narrative of the events of January

23 - 25, 2013, the entire two-month effort to accomplish the arrest of C. Philip

Campbell, Jr., Esq. was dependent upon the unique relationship of trust and

friendship that Respondent FILTHAUT enjoyed with Sergeant Raymond

Fernandez. Without Respondent FILTHAUT's participation, which is amply

confirmed by the record, the plot had virtually no chance of success. His

relationship with Sergeant Fernandez gave him instant access to the efforts of the

entire Tampa Police Department DUI Squad. Respondent FILTHAUT acted as the

conduit for Sergeant Fernandez regarding the updating of events happening inside

Malio's. Respondent FILTHAUT, through his communication with Ms. Personius,

became the eyes and ears of the Tampa DUI Squad. He kept the officers

immediately informed of what was happening inside Malio's, when Mr. Campbell

was leaving, where he was before he left, and what kind of car he would be

driving. For over 3 ½ hours, Respondent FILTHAUT essentially presided over a

police stakeout of his own creation that was totally dependent upon the information

he provided them. That information did not include the fact that Mr. Campbell was

an opposing attorney in the Schnitt v. Clem case, or that an Adams & Diaco


                                         68

                                       - 81 -
paralegal, operating under a false identity, was buying him drinks and getting him

to drive when he otherwise would not have.

      Respondent's willingness to betray a 15-year friendship and sacrifice the

career and personal freedom of a fellow attorney for the sake of some potential

advantage in an ongoing trial remains stunning. Yet the clear and convincing

evidence leaves no doubt that Mr. Campbell was deliberately targeted solely to

gain that advantage.

      Respondent FILTHAUT also had many weeks to contemplate the

professional and ethical propriety of his actions following his first attempt to have

Mr. Campbell arrested on November 29, 2012. He was an experienced lawyer with

13 years in the practice. During any stage of the 3 ½ hours that the Respondents

remained engaged in the effort to improperly effect Mr. Campbell's arrest, any one

of them, including particularly Respondent FILTHAUT, could have called a halt to

it.

      As was previously suggested in the narrative, following orders is not a legal

or ethical basis for avoiding personal and professional responsibility for the many

serious violations that the Referee found by clear and convincing evidence were

committed.

      The Referee recommends that Respondent FILTHAUT be permanently

disbarred.


                                          69

                                       - 82 -
VII. STATEMENT OF COSTS AND MANNER IN WHICH COSTS
     SHOULD BE TAXED
      A. Stephen Christopher Diaco - No. 2013-10,735 (13F)
      The following costs regarding Respondent DIACO were submitted to the

Court in the form of an Affidavit by The Florida Bar and the Respondent has not

objected:

      1. Administrative costs (Rule 3-7.6(q)(1)(I)) .........$1,250.00
      2.    Court Reporter's Fees .........................................$9,108.18
      3.    Bar Counsel Expenses.........................................$620.27
      4.    Investigative Costs..............................................$819.47
      5.    Copy Costs..........................................................$1,350.75
      6.    Witness Expenses................................................$1,029.61
                             Total ..........................................$14,178.28
      It is recommended that such costs be charged to the Respondent and that

interest at the statutory rate shall accrue and be payable beginning 30 days after the

judgment has become final unless a waiver is granted by the Board of Governors

of The Florida Bar.

   B. Robert D. Adams - No. 2013-10,736 (13F)
      The following costs regarding were submitted to the Court in the form of an

Affidavit by The Florida Bar and the Respondent has not objected:

      1. Administrative costs (Rule 3-7.6(q)(1)(I)).........$1,250.00
      2. Court Reporter's Fees .........................................$9,488.56



                                                     70
                                                  - 83 -
      3.   Bar Counsel Expenses.........................................$620.27
      4.   Investigative Costs..............................................$819.47
      5.   Copy Costs..........................................................$1,350.75
      6.   Witness Expenses................................................$1,029.61
                                      Total ...............................$14,558.66
      It is recommended that such costs be charged to the Respondent and that

interest at the statutory rate shall accrue and be payable beginning 30 days after the

judgment has become final unless a waiver is granted by the Board of Governors

of The Florida Bar.

   C. Adam Robert Filthaut - No. 2013-10,737 (13F)
      The following costs regarding Respondent FILTHAUT were submitted to

the Court in the form of an Affidavit by The Florida Bar and the Respondent has

not objected:

       1. Administrative costs (Rule 3-7.6(q)(1)(I)).........$1,250.00
      2.   Court Reporter's Fees .........................................$9,108.18
      3.   Bar Counsel Expenses.........................................$620.27
      4.   Investigative Costs..............................................$819.47
      5.   Copy Costs ..........................................................$1,350.75
      6.   Witness Expenses................................................$1,029.61
                             Total .........................................$14,178.28




                                                    71

                                                 - 84 -
      It is recommended that such costs be charged to the Respondent and that

interest at the statutory rate shall accrue and be payable beginning 30 days after the

judgment has become final unless a waiver is granted by the Board of Governors

of The Florida Bar.


                                       /s/ W. Douglas Baird
                                       Honorable W. Douglas Baird, Referee


                          CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the original of the foregoing Report of Referee has been
sent by U.S. Mail to THE HONORABLE JOHN A. TOMASINO, Clerk, Supreme
Court of Florida, 500 South Duval Street, Tallahassee, Florida 32399; and sent by
email to: THE HONORABLE JOHN A. TOMASINO, Clerk, Supreme Court of
Florida, e-file@ficourts.org; Gregory W. Kehoe, Esq., kehoeg@gtlaw.com,
attorney for Respondent Diaco; Joseph A. Corsmeier, Esq., jcorsmeier@jac-
law.com, attorney for Respondent Diaco; Mark J. O'Brien, Esq.,
mjo@markjobrien.com, attorney for Respondent Filthaut; William F. Jung, Esq.,
wjung@jungandsisco.com, attorney for Respondent Adams; and Jodi Anderson
Thompson, Esq., JThompso@flabar.org, Bar Counsel, The Florida Bar, this 27th
day of August, 2015.

                                        /s/ W. Douglas Baird
                                        Honorable W. Douglas Baird, Referee




                                           72

                                        - 85 -